Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 1 of 72




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  KIMN S. SULLIVAN a/k/a
  KIMBERLY S. SULLIVAN, individually and
  on behalf of those similarly situated,

                 Plaintiff,

  vs.                                                         DEMAND FOR JURY TRIAL

  BANK OF AMERICA, N.A., and
  SAFEGUARD PROPERTIES
  MANAGEMENT, LLC,

              Defendants.
  ________________________________________/


                                 CLASS ACTION COMPLAINT

         Plaintiff, KIMN S. SULLIVAN a/k/a KIMBERLY S. SULLIVAN (hereinafter referred to

  as “Sullivan” or “Plaintiff”), by and through her undersigned counsel, bring this class action

  lawsuit against Defendant BANK OF AMERICA, N.A. (“BOA”) and SAFEGUARD

  PROPERTIES MANAGEMENT, LLC (“Safeguard”) (collectively “Defendants”), and alleges the

  following:

                                   NATURE OF THE ACTION

         1.      This is a putative class action brought under rule 23 of the Federal Rules of Civil

  Procedure to redress the unfair and deceptive practices committed by BOA in connection with its

  home mortgage loan servicing business. BOA services home loans according to uniform practices

  designed to maximize fees assessed on borrowers’ accounts when they are behind on their

  payments. Consistent with these practices, BOA uses an automated default servicing platform to

  illegally, unfairly, and fraudulently charge defaulted or at-risk-of-default borrowers for multiple
                                                 ___
                                                  1
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 2 of 72




  and repetitive “property inspections” that are not required by lenders, not permitted by lender

  guidelines, and in many cases not allowed under state and federal regulations and guidelines.

         2.         In addition, this class action seeks to recover fees improperly charged by BOA to

  homeowners with mortgages serviced by BOA for unnecessary expenses and/or unprovided

  services, which are in some cases outright fraudulent and in all cases excessive, deceptive, and

  otherwise unfair. These fees, such as forced placed flood insurance, are added onto the mortgage

  payoff amount a homeowner must pay to BOA to satisfy the lien on their property and otherwise

  avoid foreclosure. The fees are intentionally disguised as being for necessary or otherwise

  reasonable expenses to deceive homeowners, in furtherance of a scheme to generate unnecessary

  and improper fees, and otherwise enrich BOA at the expense of homeowners. In addition, BOA

  force places insurance at unconscionably high rates, well above market rates, with no added benefit

  to the insured.

         3.         Moreover, the acts of BOA as servicer of the loans at issue affecting Plaintiff and

  the Class Members, result in a regular pattern of violating the Truth in Lending Act, 15 U.S.C. §

  1601 et seq. (“TILA”), with respect to the forced place insurance practices and information

  provided about variable rate loans.

         4.         Plaintiff also alleges that BOA’s practices are misleading, deceptive, and unfair

  under state laws including, without limitation, the Florida Deceptive and Unfair Trade Practices

  Act, Fla. Stat. §§ 501.201-501.203.

         5.         Plaintiff and the Class Members are homeowners whose homes have been in

  foreclosure. BOA is servicer of the mortgage loans which encumber Plaintiff’s and Class

  Members’ homes. As both a lender and a servicer, BOA regularly acts as a debt collector.




                                                    ___
                                                     2
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 3 of 72




          6.      All conditions precedent to the filing of this action have been waived and/or

  satisfied.

                                               PARTIES

          7.      Plaintiff Sullivan is an individual citizen of the State of Florida, residing in Palm

  Beach County. At all times material, she has occupied the property at issue since 2012, located at

  5 Marina Gardens Drive, Palm Beach Gardens, Florida 33410.

          8.      Defendant, BOA is a is a national banking association with its principal place of

  business in North Carolina. It is a federally chartered bank headquartered in Charlotte, North

  Carolina. Through its network of branch locations, BOA conducts substantial business in the State

  of Florida and this District.

          9.      Defendant, Safeguard is a mortgage field services company organized under the

  laws of the State of Ohio, with its principal place of busines located in Valley View, Ohio.

  Safeguard is the largest privately held mortgage field services company in the United States.

                                   JURISDICTION AND VENUE

          10.     This Court has general diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

  because the amount in controversy exceeds $75,000, exclusive of interest and costs, and there is

  complete diversity between the Plaintiffs and Defendants. This Court also has jurisdiction over

  this matter pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§1332(d).

  CAFA’s requirements are satisfied in that (1) the members of the Class exceed 100; (2) the

  citizenship of at least one proposed Class member is different from that of the Defendant; and (3)

  the matter in controversy, after aggregating the claims of the proposed Class members, exceeds

  $5,000,000.00, exclusive of interest and costs.




                                                    ___
                                                     3
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 4 of 72




           11.    The Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the

  federal RICO claims asserted under 18 U.S.C. § 1961, et seq, and TILA claims under 15 U.S.C.§

  1601, et seq. The Court also has supplemental jurisdiction over the FCCPA § 559.72, Fla. Stat.

  and FUDTPA Fla. Stat. §§ 501.201, et seq. claims under 28 U.S.C. § 1367, because these claims

  are so related to the federal FDCPA claims that they form part of the same case or controversy

  under Article III of the United States Constitution.

           12.    Venue is proper in the United States District Court in and for the Southern District

  of Florida pursuant to 28 U.S.C. § 1391(a)(2) because a substantial part of the events or omissions

  giving rise to the Plaintiff’s claims occurred in this district.

                                      FACTUAL ALLEGATIONS

      A. Mortgages Contain Largely Uniform Obligations and Requirements for Loan
         Servicers

           13.    Virtually all mortgage loans originated in the United States use either the

  standardized Fannie Mae/Freddie Mac Security Instrument (the “Fannie/Freddie Mortgage”) or

  the Federal Housing Authority (“FHA”) Deed of Trust. This is because at origination, the

  originating bank/lender must use these forms to have the possibility of selling the mortgage to

  Fannie/Freddie, which are the largest holders of mortgages in the United States. If the standardized

  forms are not used, Fannie/Freddie will not purchase the loan from the originator. Plaintiff Sullivan

  has a Deed of Trust utilizing the standard Fannie/Freddie Mortgage documents.

           14.    While the Fannie/Freddie forms are not identical for each state, they contain

  sections which are uniform and do not change from state to state. Importantly, the sections of

  Fannie/Freddie mortgages at issue in this case are the sections that are uniform on a nationwide

  basis.



                                                    ___
                                                     4
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 5 of 72




          15.       When the mortgage loan is sold in the secondary market, for example to

  Fannie/Freddie, or to private investors through a Mortgage-Backed Security (“MBS”), the

  Servicing Rights are separated from the principal and interest income stream rights, and the

  Servicing Rights are either retained by the originating lender or acquired by a third-party loan

  servicer. A Fannie Mortgage clarifies the distinction between the “Lender” and the “Loan

  Servicer.” The “Lender” is the originating Lender who provides the funds to the Borrower in return

  for repayment plus interest, i.e., the owner of the note. C.f., Exhibit 1, ¶ (C).

          16.       Importantly, the Fannie Mortgage draws an additional sharp distinction between

  the “Lender” and the “Loan Servicer.” Specifically, the “Lender” funds the loan and is entitled to

  repayment of principal and interest. The “Loan Servicer” “collects Periodic Payments due under

  the Note and … Security Instrument and performs other mortgage loan servicing obligations …”

  See Exhibit 1, ¶ 20.

          17.       The Loan Servicer’s duties and obligations are clearly filled in and defined by the

  Fannie Mae or Freddie Mac written Seller/Servicer Guidelines (the “Guidelines”) when the loan

  is either serviced by the lender itself or sold to third-party servicer entities.

          18.       In this instance, the loans at issue affecting the Plaintiff and the Class Members are

  serviced by BOA, acting as both the Lender and the Loan Servicer; therefore, BOA is required to

  comply with all servicing guidelines.

      B. Effect of a Borrower’s Default on the Loan Servicer

          19.       As explained more fully below, BOA in its role as Loan Servicer, has an economic

  incentive to push borrowers into default, an interest that is misaligned with borrowers and BOA’s

  role as Lender.




                                                     ___
                                                      5
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 6 of 72




          20.    In the ordinary course, in the event of a default by the Borrower, the

  GSE/Mortgage-owner (i.e., the Lender) suffers the principal loss. However, since the loan in this

  instance is securitized, the Lender, BOA, has shifted its risk to the investors and in fact profits on

  the securitization transaction. Furthermore, if the Loan Servicer advanced payments on taxes,

  insurance premiums or other default/foreclosure related costs (including, without limitation,

  property inspections), the Loan Servicer does not suffer a loss of those advances in the event of

  foreclosure. Rather, the Lender reimburses the Loan Servicer for the outstanding amount.

          21.    In this instance since BOA is both the Lender and the Loan Servicer it does not

  reimburse itself for the advances. However, Fannie Mae/Freddie Mac as insurer of the loan does

  reimburse BOA for all the property inspections and any other default related services, including

  but not limited to, fees for advances from a loan’s escrow account, such as property taxes and

  insurance payments.

          22.    The Loan Servicer’s risk of loss in the event of a Borrower’s default and foreclosure

  is limited to a loss of the right to receive future servicing fees on the loan. In the event of default

  and foreclosure, Loan Servicers also stand to collect additional fee income including late fees,

  attorney fees, foreclosure fees, etc., that exceed the value of the servicing fees paid. If the Loan

  Servicer manages to work with the borrower to modify or refinance the delinquent loan, the Loan

  Servicer typically receives a fee (i.e., from the U.S. Treasury) in connection with that outcome as

  well.

          23.    The potential loss of base servicing fees can pale in comparison to the ancillary fee

  compensation received by the Loan Servicer in connection with default servicing activities.

  Indeed, where the compensation received in connection with default servicing activities is greater

  than the present value of servicing fees—as is often the case—the Loan Servicer has a greater

                                                   ___
                                                    6
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 7 of 72




  interest in forcing borrowers into (and ensuring they stay in) default than it has in granting a

  modification or restoring the account to a fully performing loan.

             24.   BOA earns revenue from mortgage loan servicing in three principal ways. First,

  BOA receives a fixed fee for each loan which is determined by the servicing agreements between

  BOA and the investors or note holders.

             25.   Second, BOA earns “float” income from accrued interest between when consumers

  pay and when those funds are remitted to Lenders, taxing authorities, insurers and other relevant

  parties.

             26.   Third, BOA receives ancillary fee income that includes, without limitation, late

  charges paid by borrowers, workout and modification incentive fees, and other delinquency-related

  fee income including, for example, the property inspection or “home preservation” fees at issue

  here.

             27.   Two important sources of ancillary fee income for Defendants BOA and Safeguard

  are property inspection fees, and for BOA specifically, late fees. As described more fully herein,

  each time BOA and Safeguard inspects the property and assesses a property inspection fee on a

  borrower, the borrower must pay an additional $17.50 (the amount BOA presently charges) to

  become current. If the borrower fails to become current, BOA imposes late fees on the borrower.

             28.   This practice makes it more difficult for distressed borrowers to become current

  and leads many borrowers into foreclosure proceedings and/or to modify their loan. As explained

  above, this serves BOA’s interests. Because Loan Servicers like BOA can generate more revenue

  from loan servicing activities and fees, then from principal and interest payments made by

  borrowers, Loan Servicers have a vested interest in generating revenue through so-called default

  servicing activities and corresponding ancillary fees.

                                                  ___
                                                   7
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 8 of 72




          29.     Some of these fees, such as late fees, are pure profit for the Loan Servicer. Other

  fees permit the Loan Servicer to generate additional income by delegating the task to an affiliated

  entity or entity that returns a profit to the Loan Servicer.

          30.     Furthermore, because BOA is able to generate more loan servicing income through

  default servicing activities as compared to ensuring that borrowers make timely payments on the

  mortgage to the benefit of the owner/investor of the loan, BOA is incentivized to keep borrowers

  in default, which is contrary to the interests of borrowers. Indeed, according to one member of the

  Board of Governors of the Federal Reserve System, “a foreclosure almost always costs the investor

  [of the loan] money, but [it] may actually earn money for the servicer in the form of fees.”1

          31.     Given this conflict of interest with the borrowers, even though the loan servicing

  and default servicing tasks performed by BOA are purportedly to protect their interests as Lender,

  such tasks and associated charges must be critically evaluated.

          32.     One template for determining the reasonableness of the tasks and charges

  undertaken by the Loan Servicer are the guidelines, rules and/or regulations issued by the Lender

  that set forth the Loan Servicer’s obligations with respect to the specific tasks at issue. None of

  these documents suggest that it is appropriate to inspect a property more than once during a 30-

  day period, if at all, or after the borrower has come current. Rather, it is BOA’s unilateral and self-

  serving determination en masse that conducting these excessive property inspections is

  “appropriate” regardless of the borrowers’ underlying circumstances or any objective criterion

  related to the circumstances surrounding particular loans.




  1
   Governor Sarah Bloom Raskin, “Problems in the Mortgage Servicing Industry,” Board. of Governors of the
  Federal Reserve System (Nov. 12, 2010), available:
  http://www.federalreserve.gov/newsevents/speech/raskin20101112a.htm.
                                                       ___
                                                        8
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 9 of 72




          33.      Defendants’ schemes take advantage of the current structure of the mortgage

  industry. While the mortgage documents and Lender guidelines permit and, in some

  circumstances, require the Loan Servicer to conduct certain property inspections, BOA’s Scheme

  ignores these guidelines and imposes, without limitation: (a) unfair and excessive property

  inspections that are not permitted by mortgage documents; (b) more property inspections than are

  required; (c) more property inspections than are permitted by federal regulations and state laws;

  (d) more property inspections than are warranted by the circumstances of any actual loan—i.e.,

  without any regard for whether the property is occupied or any other factor that would make

  inspections warranted; and (e) charges for property inspections that are inflated by amounts that

  Safeguard retains for its role in the scheme. BOA engages in this scheme with minimal risk because

  Fannie Mae/ Freddie Mac agrees to reimburse BOA for the property inspection charges in the

  event that the borrower does not pay them.2 Fannie Mae also agrees to reimburse BOA for any

  escrow account advances made to cover taxes, insurance, and other default related and foreclosure

  proceedings, which is the subject of the forced place flood insurance and property tax fees claims

  below.3

      C. Property Inspections on Defaulted Loans




  2
    Fannie Mae’s current servicer guidelines allow for reimbursement of $15 per exterior property inspection. See
  https://servicing-guide.fanniemae.com/THE-SERVICING-GUIDE/Part-F-Servicing-Guide-Procedures-Exhibits-
  Quick-Referen/Chapter-F-1-Servicing-Guide-Procedures/F-1-05-Expense-Reimbursement/1045188371/F-1-05-
  Expense-Reimbursement-03-10-2021.htm#Defined.20Expense.20Reimbursement.20Limits
  3
    According to Fannie Mae’s servicing guidelines:
            “Fannie Mae will reimburse the servicer for real estate taxes and property and flood insurance
            premiums it advances to protect Fannie Mae’s interests when there are insufficient funds in the
            escrow account to cover payments (or for a non-escrowed mortgage loan). Such escrow advances
            are reimbursable even if the expenses were advanced prior to the mortgage loan becoming
            delinquent. However, to be eligible for reimbursement, the mortgage loan must have subsequently
            become delinquent.”
   https://servicing-guide.fanniemae.com/THE-SERVICING-GUIDE/Part-F-Servicing-Guide-Procedures-Exhibits-
  Quick-Referen/Chapter-F-1-Servicing-Guide-Procedures/F-1-05-Expense-Reimbursement/1045188371/F-1-05-
  Expense-Reimbursement-03-10-2021.htm#Reimbursement.20for.20Escrow.20Advances
                                                         ___
                                                          9
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 10 of 72




          34.      Loan Servicers perform “servicing” tasks on behalf of the Lender that holds the

   loan. In some instances, the Loan Servicer and Lender are one and the same, as is the case here.

          35.      The tasks a Loan Servicer performs include collecting monthly payments,

   monitoring insurance coverages, and ensuring that taxes are paid. Loan Servicers are also

   responsible for taking action to protect the properties securing loans when certain triggering

   circumstances arise, e.g., obtaining lender-placed insurance when the Loan Servicer determines

   that the property is uninsured and/or securing a property that has been abandoned to avoid damage.

                a. Fannie Mae/Freddie Mac Guidelines Control Appropriate Loan Servicing
                   Activities

          36.      The tasks Loan Servicers perform, and the standards Loan Servicers are supposed

   to adhere to in performing these tasks are determined by owner/investor guidelines. For example,

   Fannie Mae and Freddie Mac each issue written servicing guides that delineate the tasks that Loan

   Servicers must perform, and standards applied in evaluating Loan Servicer performance. Failure

   to comply with these guidelines is probative of a failure on the part of the servicer to comply with

   state consumer protection laws. Loan Servicers are also bound by the terms of the mortgage

   contracts and applicable laws and regulations.

          37.      The provisions of the Fannie Mae and Freddie Mac Guidelines referencing property

   inspections do not require or suggest that Loan Servicers order property inspections more

   frequently than once every 30 days.

          38.      The Fannie Mae Guidelines also does not authorize or permit inspections when the

   Loan Servicer is in contact with the borrower and knows the property to be inhabited.

          39.      Upon taking title to the Property, Sullivan contacted BOA to ascertain the amounts

   due and owing under the Mortgage and has at all times since diligently sought to reinstate, modify

   and/or payoff the Mortgage. BOA undoubtedly knew the property was occupied and not at risk of
                                                    ___
                                                     10
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 11 of 72




   being damaged or neglected. Yet, Defendants continued ordering and charging for property

   inspections.

           40.      Fannie Mae and Freddie Mac have not taken action to prevent Defendants’

   violations of the guidelines because they rely on Loan Servicers to police themselves. As explained

   by the Federal Housing Finance Agency (“FHFA”), the conservator of Fannie Mae and Freddie

   Mac:

           [Fannie Mae and Freddie Mac] use a delegated business model to buy and service
           mortgage loans. In this model, they contract with third-party mortgage loan sellers
           and/or servicers (e.g., counterparties, such as banks) that are relied on to comply
           with their requirements for ... servicing the ... loans [purchased or guaranteed by
           Fannie Mae or Freddie Mac] (e.g., collecting payments); and [] reporting data about
           the loans. As a result of relying on the counterparties for compliance and reporting,
           [Fannie Mae and Freddie Mac] run the risk of their counterparties failing to meet
           their respective ... servicing guidelines.4

           41.      The Office of Inspector General for the FHFA then wrote:

            In the mid-1990s, one of the Enterprises required an independent, third-party
           assurance of counterparties’ compliance with some elements of its guidelines, but
           this requirement was replaced by reliance on counterparties’ self-representations
           of their compliance. Further, the Enterprises have risk-based, internal oversight of
           their counterparties’ compliance with selling and servicing guidelines but most
           receive no onsite review.5

           42.      The OIG of the FHFA has also previously found that Fannie Mae and Freddie Mac

   “do not ensure counterparties’ business practices follow all federal and state laws and regulations

   designed to protect consumers from unlawful activities.”6 “In addition, OIG identified that [Fannie

   Mae and Freddie Mac] do not have a formal monitoring program in place to review their

   counterparties’ compliance with the federal and state laws that govern servicing mortgage loans.


   4
     Letter from Russell A. Rau, Deputy Inspector General for Audits of the FHFA, to Nina Nichols, Deputy Director
   for Enterprise Regulation, Audit of FHFA’s Oversight of Risks Associated with the Enterprises Relying on
   Counterparties to Comply with Selling and Servicing Guidelines (Sept. 26, 2014) (“Counterparty Risk Letter”), at 1,
   available at https://www.fhfaoig.gov/Content/Files/AUD-2014-018.pdf (last visited April 19, 2021).
   5
     Counterparty Risk Letter (emphasis added), at 1.
   6
     Counterparty Risk Letter, at 11.
                                                          ___
                                                           11
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 12 of 72




   Instead, [Fannie Mae and Freddie Mac] rely primarily on counterparty self-certifications of

   contractual compliance along with federal regulators’ supervisory and enforcement activities.”7

           43.      Additionally, the OIG of the FHFA determined that the Loan Servicers and the

   inspectors utilized by them routinely charged borrowers for inspections that never took place due

   to the properties being in a gated community, such as Plaintiff’s property, and that these

   “inspections” provided no useful information:

           OIG found that inspectors conducted unnecessary inspections that did not report
           useful information to the servicer. In one case, the inspector conducted inspections
           of a property in a gated community—closed to the public. For 12 consecutive
           months, the inspector did not obtain access to the restricted property and billed the
           servicer for 12 property inspections conducted from outside the gated community.
           None of these inspection reports contained useful information—e.g., occupancy
           and security status, condition, and description—which prevented the servicer from
           properly monitoring the status of the delinquent property for an entire year.8

           7.       From May 17, 2010 through March 6, 2019, a period of 9 years, BOA and

   Safeguard ordered 100 drive-by property inspections of Sullivan’s home.                        In 57 of these

   inspections the reports submitted reflect that the inspector could not gain access and complete the

   inspection because the property was located in a gated community and the inspector was denied

   access by the guard. However, at each instance the loan encumbering Sullivan’s property was

   charged for the “inspection.”9



   7
     Id. See also FHFA OIG, FHFA Should Develop and Implement a Risk-Based Plan to Monitor Oversight of Their
   Counterparties Compliance with Contractual Requirements Including Consumer Protection Laws (Mar. 26, 2013),
   available at http://www. Fhaoig.gov/Content/Files/Aud-2013-008; Letter from Steve A. Linick, Inspector General of
   FHA to Edward J. DeMarco, Director, Systemic Implication Report: Oversight of Property Preservation Inspections
   (Nov. 26, 2012), available at
   https://www.fhfaoig.gov/sites/default/files/SIR%20FINAL%20Enterprise%20Oversight%20of%20Property%20Pres
   ervation_0.pdf (uncovering fraud by property inspection vendor and questioning whether Fannie Mae and Freddie
   Mac had sufficient protections in place to detect fraud).
   8
     See FHFA OIG, FHFA Oversight of Enterprise Controls Over Pre-Foreclosure Property Inspections (Mar. 25,
   2014), available at https://www.fhfaoig.gov/Content/Files/AUD-2014-012.pdf
   9
     Sullivan has only been able to obtain records reflecting property inspections conducted through March 6, 2019.
   However, Sullivan continues to receive monthly loan statements reflecting a “Property Inspection” charge of $17.50
   to the time of the filing of this complaint.
                                                         ___
                                                          12
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 13 of 72




                b. Mortgage Contracts Establish the Legal Limits of a Loan Servicer’s Powers

          44.      Mortgage loan contracts establish the parameters of the relationship between and

   among a borrower, the Lender, and Loan Servicer. The mortgage contracts have provisions that

   govern when a Loan Servicer can order property inspections and charge a borrower for the cost of

   such inspections.

          45.      According to Paragraph 7 of the standard Fannie/Freddie Mortgage, the Lender or

   its agent “may make reasonable entries upon and inspections of the Property.” See, e.g., Exhibit 1,

   at ¶ 7. The Fannie/Freddie Mortgage further provides that if the “Borrower fails to perform the

   covenants and agreements contained in [the mortgage agreement] ... or Borrower has abandoned

   the Property, then Lender may do and pay for whatever is reasonable or appropriate to protect

   Lender’s interest in the Property and rights under [the mortgage agreement] including protecting

   and/or assessing the value of the Property” See, e.g., Id. ¶ 9 (emphasis added). The form mortgage

   provides that any amount disbursed by the Lender for taking action under paragraph 9 becomes

   additional debt of the borrower.

          46.      Loan Servicers of loans owned or guaranteed by Fannie Mae or Freddie Mac must

   follow the standards and procedures of the Fannie Mae and Freddie Mac Servicing Guidelines.

   Thus, these Guidelines clarify what is “reasonable or appropriate” under Paragraphs 7 and 9 of the

   Fannie Mortgage.

          47.      However, federal regulations, discussed below, make clear that borrowers cannot

   be charged for property inspections unless the Lender – or Loan Servicer – has reason to believe

   the property is vacant.

                c. Laws and Regulations Govern Loan Servicing




                                                  ___
                                                   13
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 14 of 72




          48.     Certain federal regulations and state laws govern whether Loan Servicers, including

   BOA, may order a property inspection and charge the inspection to a borrower.

          49.     For example, the United States Department of Housing and Urban Development

   imposes a limitation on Loan Servicers’ ability to order property inspections and charge them to

   borrowers. Specifically, 24 C.F.R. § 203.377, which provides, in pertinent part:

          The mortgagee, upon learning that a property subject to a mortgage insured under
          this part is vacant or abandoned, shall be responsible for the inspection of such
          property at least monthly, if the loan thereon is in default. When a mortgage is in
          default and a payment thereon is not received within 45 days of the due date, and
          efforts to reach the mortgagor by telephone within that period have been
          unsuccessful, the mortgagee shall be responsible for a visual inspection of the
          security property to determine whether the property is vacant. The mortgagee shall
          take reasonable action to protect and preserve such security property when it is
          determined or should have been determined to be vacant or abandoned until its
          conveyance to the Secretary, if such action does not constitute an illegal trespass.
          “Reasonable action” includes the commencement of foreclosure within the time
          required by § 203.355(b) of this part.

          50.     A bankruptcy court in the Eastern District of Pennsylvania ruled that Section

   203.377 of the federal regulations trumps any provision to the contrary in FHA Mortgages. See

   In re Ruiz, 501 B.R. 76 (Bkrtcy. E.D. Pa. 2013). In Ruiz, the court ruled that notwithstanding the

   Loan Servicer’s argument that the mortgage permitted inspections solely on the basis of default,

   the federal regulation controlled.

      D. The Property Inspection Fee RICO Scheme

          51.     This action arises from an unlawful enterprise orchestrated by BOA and Safeguard,

   including their directors, employees, and agents, and their affiliated subcontracted third-party field

   inspector vendors (“BOA Property Inspection Enterprise”).

          52.     The BOA Property Inspection Enterprise illegally profits from a fraudulent scheme

   to increase revenue for the members of the enterprise and the other entities and individuals

   associated-in-fact with the unlawful enterprise by conducting unfair and excessive property
                                                    ___
                                                     14
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 15 of 72




   inspections whether they are needed or not, and collecting unearned and marked-up fees in the

   process (the “Inspection Fee RICO Scheme”)

           53.     BOA is one of the largest loan servicers in the United States for home loans,

   servicing an estimated 13,500,000 home mortgage loans.10 As part of is mortgage servicing

   practices, BOA utilizes an automated and computerized loan servicing platform that is programed

   to automatically and systematically take specific steps in response to various triggers that may

   occur in the loan servicing process. BOA began to conduct the Inspection Fee RICO Scheme by

   using this automated loan servicing platform that automatically triggers orders for property

   inspections whether or not they are needed or permitted under the terms of the BOA’s agreements.

           54.     Safeguard facilitates the profitability and functioning of the Inspection RICO

   Scheme by accepting BOA’s automated property inspection orders, and upon information and

   belief, automatically adding a mark-up to the price of the inspections and, in turn, automatically

   issuing their own inspection orders that are sent to subcontracted third-party inspection vendors

   and/or property inspectors.

           55.     Those subcontracted property inspection vendors and/or property inspectors further

   implement and execute Defendants’ scheme by accepting Safeguard’s excessive and marked-up

   property inspection orders and charging for the inspection, whether or not the inspection actually

   occurred.

           56.     This self-sustaining scheme is fraudulent at every stage, but each member of the

   BOA Property Inspection Enterprise also concealed the fraudulent activities of their co-

   conspirators. In furtherance of the scheme, the members of the BOA Property Inspection




   10
     See In re Bank of America, N.A., No. AA-EC-11-12, OCC, Consent Order dated April 13, 2011, and materials
   available at https://www.occ.gov/news-issuances/news-releases/2011/nr-occ-2011-47b.pdf.
                                                        ___
                                                         15
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 16 of 72




   Enterprise each affirmatively misrepresented or concealed the fraudulent nature of the property

   inspections described here, as well as the existence, amount, and purpose of the fees charged to

   borrowers for those property inspections. The BOA Property Inspection Enterprise consists of

   BOA, Safeguard, and potentially other as-yet identified or known entities. Specifically, the

   members of the BOA Property Inspection Enterprise claim that they engaged in property

   inspections only under certain agreed-upon circumstances and only to ensure that the property has

   not been damaged or abandoned when, in fact, these inspections are conducted automatically,

   whether they are necessary for the preservation of the property and permitted by contract, or not.

          57.     Moreover, the members of the BOA Property Inspection Enterprise claimed,

   through the issuance of monthly statements and other demands for payment, that the fees charged

   for property inspections ordered by the BOA Property Inspection Enterprise were fair, lawful, and

   reasonable when, in fact, they are the consequence of an unlawful scheme to mark-up property

   inspection fees solely to enrich Defendants outside the scope of their contractual agreements.

          58.       The BOA Property Inspection Enterprise’s Inspection Fee RICO Scheme has

   harmed Plaintiff and the Class because: (1) they are charged for multiple, unnecessary,

   unreasonable, or otherwise unlawful drive-by inspections, which are marked up by Safeguard; and

   (2) BOA counts on the bogus inspection charges going unpaid due to the borrower’s default status,

   and as a result tacks on additional fees, thus causing a debt spiral, rendering it difficult, if not

   impossible for the defaulted borrower to become current.

          59.     Due to the high volume of loans BOA services, tens of thousands of borrowers have

   been victims of the BOA Property Inspection Enterprise’s Inspection Fee RICO Scheme.

          60.     This scheme is an ongoing, continuing group or unit of persons and entities

   associated together for the common purpose of limiting costs and maximizing profits by

                                                   ___
                                                    16
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 17 of 72




   conducting unfair, illegal and excessive property inspections whether they are needed or not and

   collecting unearned and marked-up fees in the process.

           61.      Specifically, the BOA Property Inspection Enterprise’s Inspection Fee RICO

   Scheme works as follows: When a borrower misses a loan payment, or a loan otherwise becomes

   in default, BOA’s loan servicing platform automatically, and without regard to owner/investor (i.e.

   Fannie Mae or Freddie Mac) guidelines and/or actual need, orders property inspections that are

   excessive in frequency and price, or otherwise unfair. Based upon BOA’s practices. the loan need

   not technically be in default under the terms of the mortgage agreement for the property inspections

   to be ordered.

           62.      Through the use of its automated system, BOA orders the property inspections

   which in turn generate work orders to its exclusive field service affiliate Safeguard, 11 who

   complete purported inspections, but in reality, merely drive by the property and check for signs of

   residency (“drive-by inspections”), if that. In most instances, the “inspection” is illusory or

   fabricated, because it is impossible even to do a drive-by inspection on the property because of,

   e.g., gated communities (“fabricated inspections”).

           63.      BOA pays its affiliate Safeguard, and then charges borrowers’ accounts for the

   inspections. However, BOA does not transparently disclose these inspections fee charges on a

   standard mortgage statement for every instance they are performed. Indeed, absent a specific

   request by the borrower for either a loan history statement or a payoff quote, BOA does not

   consistently disclose these inspection charges. Instead, the charges are lumped into a category of



   11
     In 2012 BOA and Safeguard Properties entered into an agreement whereby Safeguard Properties would acquire
   the employees and vendor network of the entire field service operations of BOA to assume the responsibility inspect
   and maintain BOA’s entire portfolio of defaulted and real estate owned properties. See
   https://safeguardproperties.com/safeguard-acquires-bank-of-americas-field-service-operations/

                                                          ___
                                                           17
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 18 of 72




   “other advances” on the monthly mortgage statement, without explanation, which results in BOA

   reaping thousands of dollars from borrowers who are unlikely to know of and challenge the fees

   when fighting to save their homes.

          64.     What makes Defendants’ scheme more outrageous is the fact that loan insurers,

   such as Fannie Mae, specifically agree to reimburse loan servicers, in this case BOA, for all

   property inspections the servicer must perform on a delinquent mortgage. What that plainly means

   is that regardless of whether the Borrower is able to crawl their way out from the additional fees

   BOA has heaped upon their loan balance, BOA can continue to foreclose on the loan. The result

   is BOA can obtain a foreclosure judgment for the amount of the loan plus the default service fees,

   which include the property inspection fees, and sell the property at a foreclosure sale. Either way

   BOA and Safeguard reap thousands of dollars in improper and fraudulent inspection fees

   completing dubious and unnecessary drive-by or fabricated inspections.

          65.     As the United States Bankruptcy Court for the Eastern District of Louisiana held In

   re Dorothy Chase Stewart, No. 07-11113, 2008 WL 2676961 (Bkrtcy. E.D. La. July 9, 2008), a

   bank’s practice of using computer software to automatically trigger property inspections once a

   borrower is a certain number of days in default -- and to continuously order those inspections

   thereafter until the default is cured -- is neither necessary nor reasonable as this practice is not

   designed to protect the lender’s interest in the property. Rather, these automatic inspections are

   actually conducted to generate additional fees and thereby create more “float” income, boosting

   the bank’s bottom line.

          66.     Due to the high volume of loans BOA services, tens of thousands of borrowers have

   been victims of this Scheme.




                                                   ___
                                                    18
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 19 of 72




            67.      The Inspection Scheme is successful as (1) BOA uses its Safeguard affiliates as a

   go-between for drive-by and fabricated inspections; (2) BOA systematically and automatically

   causes the inspections to be ordered, whether they are needed, permitted, or lawful, or not; and (3)

   loan investors/insurers (such as Fannie Mae) rely on BOA to follow their guidelines and

   government regulations, and cannot or do not police Defendants’ activities for compliance.

            68.      Plaintiff and Class Members are harmed by the Inspection Scheme because (1) they

   are charged for multiple, unnecessary, unreasonable, or otherwise unlawful drive-by inspections,

   which are essentially marked up by Safeguard12; and (2) because BOA counts on the bogus

   inspection charges going unpaid due to the borrower’s default status, and as a result tacks on

   additional late fees, thus causing a debt spiral, rendering it difficult, if not impossible for the

   defaulted borrower to become current.

            69.      Participation by Safeguard allows the Inspection Scheme to function more

   effectively, because it allows the normal checks and balances within the loan servicing process to

   be eliminated. Not surprisingly, the price BOA charged borrowers for property inspections

   increased at the same time that BOA and Safeguard began their exclusive relationship and BOA

   began sending inspection orders through Safeguard as part of this affiliation. On information and

   belief, at the same time Safeguard contracted to pay the third-party vendors less per inspection

   than they were charging. Additionally, BOA in some instances increased the frequency—up to

   two or more inspections in a 30-day period and sometimes multiple inspections in a single day—

   only after Safeguard began providing the inspection “services.” Safeguard colluded with BOA to


   12
     Safeguard utilizes third party “field inspectors” to complete a property inspection. These field inspectors are vendor
   inspectors, often having their own property inspection business, where Safeguard employs them as independent
   contractors. Safeguard often will utilize a different “inspector” for the same route, based upon the lowest price they
   will charge Safeguard to complete the inspection. Safeguard pockets the difference and charges BOA the full amount
   of the inspection, which is then passed on to the borrower and applied for reimbursement from Fannie Mae. There is
   absolutely no reason why BOA cannot contract with the third-party vendor inspectors directly.
                                                            ___
                                                             19
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 20 of 72




   drive up the fee income that BOA received by increasing both the pricing and frequency of

   property inspections.

          70.     Defendants are linked through contractual relationships, agreements, access to

   computer software programs that are designed to interface with each other, financial ties, and

   coordination of activities between Defendants and third-party inspectors. These software servicing

   systems create a common communication network by which Defendants communicate and share

   information. The servicing systems enable Defendants to charge Plaintiff and the Class Members

   improper fees, to collect and record the payments of these fees, and to share the resulting profits.

          71.     Defendants control and operate the Inspection Scheme as follows: (a) BOA uses an

   automated program in its loan servicing platform to order multiple and serial property inspections

   merely because a borrower is behind in payments and without regard to whether an inspection is

   actually warranted under the circumstances, called for under the Fannie Mae or Freddie Mac

   written Seller/Servicer Guidelines (the “Guidelines”) which govern servicers of Fannie Mae or

   Freddie Mac loans, or permitted by the mortgage contracts or applicable law; (b) the inspection

   order is automatically sent to Safeguard for fulfilment; (c) Safeguard runs the order through its

   systems and delegates the actual “inspection” to a complicit third party subcontractor vendor to

   complete; (d) the third party vendor/inspector completes, if anything, a cursory “drive-by”

   inspection of the subject property and submits an inspection report (where not even a “drive-by”

   inspection is possible, the inspection is simply fabricated); (e) the inspection report is returned to

   Safeguard through its software, which provides it to BOA; (f) Safeguard pays the third-party

   subcontractor vendor/inspector and submits a marked-up invoice to BOA; and (g) BOA charges

   Plaintiff and the Class Members the marked-up, unfair, and unnecessary property inspection fee.




                                                    ___
                                                     20
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 21 of 72




          72.     As a result of the Inspection Scheme, Defendants have obtained Plaintiff’s and the

   Class’ money and damaged their property, as well as increased their debt obligations without

   justification and contrary to applicable law.

      E. BOA Charged Plaintiff Unfair Property Inspection Fees

          73.     On May 8, 2012, Sullivan purchased the property located at 5 Marina Gardens

   Drive, Palm Beach Gardens, Florida 33410 (“the Property”), in accordance with a certificate of

   title issued by the Palm Beach County Clerk of Courts, in connection with a lien foreclosure action

   filed by the governing homeowners’ association against Anita Mandal (“Mandal”). Mandal had

   purchased the Property on February 15, 2005 and executed an Adjustable Rate Promissory Note

   in favor of BOA. The Note was secured by a standard Fannie Mae/Freddie Mac Uniform Security

   Instrument deed of trust. Because title to the Property was purchased via a homeowners’

   association’s foreclosure action, Sullivan acquired title to the Property subject to the previous

   owner’s first mortgage of record (the “Mortgage”).

          74.     As stated above, upon taking title to the Property, Sullivan contacted BOA to

   ascertain the amounts due and owing under the Mortgage and has at all times since diligently

   sought to reinstate, modify and/or payoff the Mortgage. Despite her repeated efforts, however,

   BOA refused to communicate with Sullivan and instead sought to foreclose the Mortgage by filing

   a foreclosure action in Palm Beach County on July 18, 2012 (“the Complaint”). Notwithstanding

   knowing for months that Sullivan had purchased title to the property and was in fact attempting to

   contact BOA and attempt to resolve the mortgage debt/delinquency, BOA specifically choose to

   not name Sullivan as a defendant even though she was an indispensable party to BOA’s foreclosure

   claim under well-settled Florida law.




                                                   ___
                                                    21
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 22 of 72




           75.      In spite of Sullivan’s many repeated attempts to communicate with BOA or

   otherwise get BOA to acknowledge her as the owner of the Property, BOA continued to pursue

   foreclosure against Mandal without recognizing Sullivan as the rightful owner of the Property well

   into 2014. It was not until this the foreclosure court ordered BOA to amend its complaint and add,

   the titleholder of the property at the time of the filing of the foreclosure complaint, Sullivan, as a

   party to the action.

           76.      Frustrated by BOA’s continued lack of communication, and unsure of her rights,

   on April 6, 2018, Sullivan ultimately made BOA a written offer to pay $500,000.00 (based on

   representations made by BOA in written communications to Sullivan, including monthly

   statements BOA continues to send to her, this amount would have been sufficient to fully satisfy

   all amounts ostensibly owed under the Mortgage at the time). 13 As it did with her many repeated

   requests for a payoff statement, BOA ignored Sullivan’s written offer and otherwise refused to

   engage her in good-faith settlement discussions. which permitted BOA to continue to accrue

   unlawful charges for fraudulent property inspections that were never performed. 14.

           77.      It was not until March 2019 – almost seven years after Sullivan bought the Property

   and after six years of expressly refusing to acknowledge Sullivan’s interest in the Property or to

   otherwise confer with her – that BOA finally acknowledged Sullivan as the lawful successor in

   interest under the Mortgage in a written communication dated March 21, 2019. Thereafter, BOA

   began to send her communications concerning the property, including records reflecting the




   13
      In violation of both state and federal law, BOA has ignored Sullivan’s repeated requests for a written payoff
   setting forth the amounts allegedly owed under the Mortgage and has otherwise refused to communicate to Sullivan
   the total amount Sullivan is required to pay in order to satisfy the Mortgage.
   14
      BOA also charged Sullivan for taxes that were never paid, and property insurance that was not necessary and/or
   never procured, charges which are the subject of other claims in this action.
                                                         ___
                                                          22
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 23 of 72




   amount and nature of the property inspections and other charges being added to balance of the

   loan.

           78.     After receiving a Loan History Statement on December 28, 2019, Sullivan began

   to have doubts concerning the amounts BOA was claiming to be owed under the Mortgage. Due

   to the nature of the gated community in which the Property is located, Sullivan suspected that the

   amounts BOA claimed to be owed for purported property inspections were false and otherwise

   fraudulent. As a result, Sullivan sought discovery from BOA concerning the monthly charges BOA

   represented as being owed for property inspections, and Sullivan simultaneously sought and

   obtained written records from the homeowners’ association concerning the community gate.

           79.     While BOA attempted to withhold the requested information from Sullivan, she

   ultimately prevailed in obtaining the relevant property inspection records from BOA, which

   confirmed Sullivan’s suspicions regarding the fraudulent nature of the supposed property

   inspection fees. More specifically, BOA’s own records establish that BOA and Safeguard

   fraudulently charged for property inspections that were never performed. At the same time, the

   gate records obtained from the association fail to reflect any visitors to the Property for the handful

   of inspections that supposedly actually took place according to the documents produced by BOA.

   Finally, despite Sullivan’s explicit requests to do so, BOA has refused to provide canceled checks

   or other proof of payment evidencing expenses it purportedly incurred for property inspections of

   the Property.

           80.     The records obtained from BOA reflect that from May 17, 2010 through March 6,

   2019, a period of 9 years, BOA and Safeguard ordered 100 drive-by property inspections of

   Sullivan’s home. In 57 of these inspections the reports submitted reflect that the inspector could

   not gain access and complete the inspection because the property was located in a gated community

                                                    ___
                                                     23
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 24 of 72




   and the inspector was denied access by the guard. However, at each instance the loan encumbering

   Sullivan’s property was charged for the “inspection.” 15

        F. BOA’S Forced Placed Insurance Practices

           81.      Lenders and Loan Servicers, like BOA here, force place insurance coverage when

   a borrower fails to obtain or maintain proper hazard, flood, or wind insurance coverage on the

   property that secures his or her loan. Under the typical mortgage agreement, if the insurance policy

   lapses or provides insufficient coverage, the lender has the right to “force place” new coverage on

   the property to protect its interest and then charge the borrower the cost of coverage. The

   Defendants’ force-placed insurance scheme takes advantage of the broad discretion afforded the

   lenders and servicers in standard form mortgage agreements.

           82.      Permitting a lender to forcibly place insurance on a mortgaged property and charge

   the borrower for the cost of the coverage is neither a new concept nor a term undisclosed to

   borrowers in mortgage agreements. The standard form mortgage agreements owned or serviced

   by BOA include a provision requiring the borrower to maintain hazard insurance coverage, flood

   insurance coverage if the property is located in a Special Flood Hazard Area (“SFHA”) as

   determined by the Federal Emergency Management Agency (“FEMA”), and wind insurance

   coverage on the property securing the loan, and in the event the insurance lapses, permit the lender

   to obtain force-placed coverage and charge the borrower for the cost rather than declare the

   borrower in default.

           83.      The money to finance force-placed insurance schemes comes from unsuspecting

   borrowers who are charged inflated amounts for force-placed insurance by lenders or servicers –



   15
     Sullivan has only been able to obtain records reflecting property inspections conducted through March 6, 2019.
   However, Sullivan continues to receive monthly loan statements reflecting a “Property Inspection” charge of $17.50
   to the time of the filing of this complaint.
                                                          ___
                                                           24
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 25 of 72




   BOA here. Borrowers are required to pay the full amount that the lender or servicer initially pay

   to the insurer.

            84.      When borrowers are force-placed insurance by BOA, regardless of the

   circumstances, BOA unfairly profits due to receiving kickbacks in the form of commissions and

   discounted services, and/or other compensation for itself and its affiliates in connection with the

   policies.

            85.      BOA’s force-placed insurance program was operated in coordination with QBE

   First Insurance Agency (“QBE”) 16 and its predecessor entities Balboa Insurance Group (“BIG”),

   Balboa Insurance Company (“BIC”) and Newport Management Corporation (“NMC”)

   (collectively “Balboa”) and involved various other BOA entities including but not limited to Banc

   of America Insurance Services, Inc. (“BAISI”) and non-BOA entities including but not limited to

   Southwest Business Corporation (“SWBC”), Lexington Insurance Company (“Lexington”),

   Illinois Union Insurance Company (“Illinois Union”) and Lloyd’s of London (“Lloyds”).

            86.      During the class period, BOA had agreements with, or owned, force-placed insurers

   and insurance service providers. Pursuant to these agreements and ownership structures, BOA had

   its loan servicing portfolio automatically tracked to ensure that each borrower whose property was

   in an SFHA had flood insurance that met BOA’s requirements. When the tracking entity

   determined that such insurance was not maintained, a letter cycle commenced whereby letters were

   generated and sent to the borrower demanding proof of acceptable insurance. If the borrower failed

   to provide proof of acceptable insurance, a force-placed policy was obtained for the borrower from


   16
     QBE First Insurance Agency, Inc. is a California corporation with its principal place of business in Atlanta, Georgia.
   In 2011, QBE purchased the lender placed insurance program and portfolio of Balboa Insurance Group, including the
   lender placed insurance program of BOA. Balboa Insurance Group and its subsidiaries, Balboa Insurance Company
   and Newport Management Company, operated BOA’s force-placed flood insurance program until the sale to QBE.
   After that sale, QBE has taken over BOA’s force-placed insurance program. QBE performs numerous services related
   to its role in tracking properties for BOA’s lender-placed insurance program.
                                                            ___
                                                             25
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 26 of 72




   an insurer with whom BOA had an agreement and the premium was charged to the borrower.

   Pursuant to BOA’s agreements, various entities affiliated with BOA received a percentage of the

   premiums charged to borrowers.

          87.    BOA has the power and exerts that power to force borrowers to pay for the

   excessive, unnecessary and unauthorized force-placed flood insurance at exorbitant premiums

   because BOA can simply withdraw the amounts from borrowers’ escrow accounts, add the

   amounts to the loan balance, and ultimately foreclose on the property should the borrower fail to

   pay the inflated force-placed premiums. When BOA force-places one of these excessively priced,

   unwarranted flood insurance policies and assesses the cost on the borrower through these methods,

   it can lead to the imposition of various fees in addition to the force-placed premiums, including

   late fees, while also creating a negative credit reporting situation for the borrower and may

   ultimately lead to loan modification or foreclosure, which creates for BOA the opportunity to

   generate even more servicer fee income.

          88.    Florida has been at the epicenter of all force-placed insurance activity nationwide

   more than one-third of all force-placed policies are placed in Florida, three times more than in

   California, which has the second-highest volume.

          89.    The Mortgage agreement encumbering Plaintiff’s Property contained the following

   standard provision:

          5. Property Insurance. Borrower shall keep the improvements now existing or
          hereafter erected on the Property insured against loss by fire, hazards included
          within the term “extended coverage,” and any other hazards including, but not
          limited to, earthquakes and floods, for which Lender requires insurance. This
          insurance shall be maintained in the amounts (including deductible levels) and for
          the periods that Lender requires….

          If Borrower fails to maintain any of the coverages described above, Lender may
          obtain insurance coverage, at Lender’s option and Borrower’s expense. Lender is
          under no obligation to purchase any particular type or amount of coverage.
                                                 ___
                                                  26
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 27 of 72




          Therefore, such coverage shall cover Lender, but might or might not protect
          Borrower, Borrower’s equity in the Property, or the contents of the Property,
          against any risk, hazard or liability and might provide greater or lesser coverage
          than was previously in effect. Borrower acknowledges that the cost of the insurance
          coverage so obtained might significantly exceed the cost of insurance that Borrower
          could have obtained. Any amounts disbursed by lender under this Section 5 shall
          become additional debt of Borrower secured by this Security Instrument. These
          amounts shall bear interest at the Note rate from the date of disbursement and shall
          be payable, with such interest, upon notice from Lender to Borrower requesting
          payment.

          90.     In addition to the provision described above, the Mortgage agreement encumbering

   Plaintiff’s Property contained a standard addendum known as a “Planned Unit Development

   Rider” or “PUD Rider,” which provides in pertinent part as follows:

          B. Property Insurance. So long as the Owners Association maintains, with a
          generally accepted insurance carrier, a “master” or “blanket” policy insuring the
          Property which is satisfactory to Lender and which provides insurance coverage in
          the amounts (including deductible levels), for the periods, and against loss by fire,
          hazards included the term “extended coverage,” and any other hazards, including
          but not limited to, earthquakes and floods, from which Lender requires insurance,
          then: (i) Lender waives the provisions in Section 3 for Periodic Payment to Lender
          of yearly premium installments for property insurance on the Property; and (ii)
          Borrower’s obligation under Section 5 to maintain property insurance coverage on
          the Property is deemed satisfied to the extent that the required coverage is provided
          by the Owners Association policy.

          91.     All Class Members’ mortgages contain the same or nearly identical language as

   Plaintiff’s mortgage.

          92.     At all times material, there was in place a flood and/or hazard insurance policy,

   which satisfied the PUD Rider, for the properties owned by the Plaintiff and the Class Members.

          93.     Additionally, at all relevant time periods, BOA had notice and knew that Plaintiff’s

   property was covered by a flood and/or hazard insurance policy. BOA took no action after

   receiving this notice; and it did not in any way challenge the adequacy of the flood and/or hazard

   insurance.



                                                  ___
                                                   27
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 28 of 72




          94.     What was unknown, to Plaintiff and the Members of the Class, and not disclosed

   in the mortgage agreements is that BOA has exclusive arrangements with certain insurers pursuant

   to which lenders, such as BOA, servicers in this instance BOA, and insurers, manipulate the force-

   placed insurance market and artificially inflate premiums. The premiums are inflated to provide

   lenders and servicers with kickbacks disguised as “commissions” (usually paid to an affiliate) or

   provide the lender or servicer (through an affiliate) with lucrative reinsurance arrangements as well

   as to include unmerited charges. The borrower is then forced to pay the inflated premiums

      G. Forced Placed Flood Insurance Scheme

          95.     BOA has engaged in a scheme to generate additional fees and income for itself and

   its affiliates by requiring borrowers whose loans it services to purchase additional flood insurance

   in excess of the requirements under the NFIA, the mortgage agreements, HUD, and the Fannie

   Mae/Freddie Mac guidelines. Through this practice, BOA generated significant profits for itself

   and its affiliates through, inter alia, commissions, kickbacks, and in-kind payments and other fees.

          96.     Although mortgage loan agreements typically permit the lender or loan servicer to

   force-place insurance when adequate insurance is not in place, the lender or loan servicer’s

   discretion in setting up its force-placed insurance program to invoke the provision is limited by

   the bounds of reasonable conduct and by the express terms of the mortgage contract itself.

          97.     In an effort to reap profits from Plaintiff and the Class, BOA has routinely exceeded

   the bounds of reasonableness and the spirit, intent, and letter of the mortgage loan contracts by

   force-placing insurance in a manner and in amounts that are not required to protect the lender’s




                                                   ___
                                                    28
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 29 of 72




   interest in the property, and which are neither required nor contemplated by the mortgage

   contracts.17

           98.     Specifically, Plaintiff’s and the Class Members’ mortgage loan contracts, which are

   standardized mortgage contracts, do not permit the lender or loan servicer to receive a financial

   benefit in connection with force-placed insurance policies. Instead, the contracts only allow costs

   that are reasonable and necessary to protect the lender’s interest in the secured property to be

   passed on to the borrower.

           99.     Force-placed insurance policies are almost always more expensive than standard

   insurance coverage. Reportedly, such policies cost up to ten times more than standard policies.

   While the FPI policy is for the benefit of the lender, the cost is passed on to the borrower. Once a

   lender and/or servicer receives evidence that a borrower has obtained his/her own insurance policy,

   the force-placed coverage should be cancelled, and premiums should be fully or partially refunded.

           100.    The forced placement of insurance policies can be a very lucrative business for loan

   servicers. Commonly, the loan servicer selects the force-placed insurance provider in accordance

   with a pre-arranged agreement and force-places the policy in such a way as to receive a financial

   benefit from the provider. The financial benefits typically, and as is the case here, take the form of

   reduced cost services such as insurance tracking services and unearned commissions.

           101.    Under the commission arrangement, the provider of the force-placed insurance

   policy pays a commission either directly to the servicer or to an affiliate posing as an insurance

   “agent.” Typically, under such an arrangement, commissions are paid to a “licensed insurance

   agency” that is simply an affiliate or subsidiary of the loan servicer and exists only to collect the


   17
      See Fannie Mae Servicing Guide B-6-01: Lender-Placed Insurance Requirements (10/14/15), available at
   https://servicing-guide.fanniemae.com/THE-SERVICING-GUIDE/Part-B-Escrow-Taxes-Assessments-and-
   Insurance/Chapter-B-6-Lender-Placed-Insurance/B-6-01-Lender-Placed-Insurance-Requirements/1041095611/B-6-
   01-Lender-Placed-Insurance-Requirements-10-14-2015.htm
                                                     ___
                                                      29
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 30 of 72




   kickbacks or commissions collected from the force-placed insurance provider.                        These

   “commissions” conferred a benefit on BOA that was not authorized by Plaintiff’s mortgage

   agreement.

           102.    Loan servicers, including BOA, also do not perform their own insurance tracking.

   Instead, BOA and other loan servicers contract with the insurer or the insurer’s affiliate to perform

   the tracking services at a reduced cost. In BOA’s case, prior to 2011, BOA’s tracking functions

   were performed by BOA’s own affiliate which was owned by BOA’s affiliated insurance

   company.18 The reduction in the cost of the services is made up by the company as part of the FPI

   charges to borrowers.

           103.    Indeed, during his testimony before the Property and Casualty Insurance and the

   Market Regulation and Consumer Affairs Committees at the 2012 NAIC Summer National

   Meeting on August 9, 2012, Joseph Markowicz of PRP Claims – an organization that claims to

   have been “Bridging the Lending and Insurance Communities, since 1992” – recognized that FPI

   premiums include not just the risk incurred, but also “administrative costs undertaken by the LPI

   carrier on the lenders’ behalf, that are bundled into the costs of the premium” which in turn are

   passed on to “the general public.” See Joseph Markowicz, PRP Claims, NAIC Testimony (Aug. 9,

   2012).19 Thus, in return for purchasing higher-priced FPI, insurers provide kickbacks to lenders

   in the form of services, the cost of which is ultimately borne by the mortgagee.

           104.    J. Robert Hunter, who is the Director of Insurance at the Consumer Federation of

   America, described these practices in his testimony before the New York Financial Services




   18
     BOA first forced placed flood insurance on Plaintiff’s home on October 9, 2009.
   19
     Available at http://www.naic.org/documents/committees_c_120809_public_hearing_lender_placed_insurance
   _testimony_markowicz.pdf (last visited Apr. 21, 2021).
                                                      ___
                                                       30
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 31 of 72




   Department (“NYDFS”) in connection with the Department’s inquiry into force-placed insurance

   practices:

           In some instances, lenders use [force-placed] insurance as a profit center by
           collecting commissions from insurers through lender-affiliated agents or broker[s]
           or by receiving below-cost or free services (such as tracking of loans) from insurers,
           and/or using “fronting” primary insurers to direct the coverage to lender affiliated
           captive reinsurers. Lenders often receive free or below cost service from affiliated
           service providers.20

   As Birny Birnbaum of the Center for Economic Justice, another experienced and noted expert in

   the area of force-placed insurance, testified: that “[s]ervicers have financial incentives to force

   place the insurance because the premiums include commissions and other considerations for the

   servicer.”21 Borrowers have no say or input into the carrier or terms of the force-placed insurance

   policies. The terms and conditions of the insurance policy, as well as the cost of the policy, are

   determined by the servicer and the insurer, rather than negotiated between the borrower and the

   insurer.

           105.     As J. Robert Hunter in his testimony before the New York Financial Services

   Department argued, “lack of underwriting should also result in much lower acquisition expenses

   for FPI insurers, since no sales force is required to place the insurance.” See Hunter NYDFS

   Testimony at 5. The lack of individual underwriting does not result in lower prices for consumers;

   quite the contrary, actually. Instead, as a result of the schemes described herein between the

   insurers and servicers, consumers are gouged.




   20
      See Testimony of J. Robert Hunter, Director of Insurance, Before the NYDFS on Force-Placed Insurance in New
   York (May 17, 2012) at 1, available at
   http://www.dfs.ny.gov/insurance/hearing/fp_052012/Hunter_written_testimony.pdf (last visited Apr. 21, 2021)
   (“Hunter NYDFS Testimony”).
   21
      See Testimony of Birny Birnbaum on behalf of the Center for Economic Justice, Public Hearing on Force-Placed
   Insurance before the NYDFS (May 21, 2012) at 15, available at
   http://www.dfs.ny.gov/insurance/hearing/fp_052012/fp_trans_20120521.pdf (last visited Apr. 21, 2021) (“Birnbaum
   NYDFS Testimony”).
                                                        ___
                                                         31
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 32 of 72




          106.    Fannie Mae has also changed its policies to curb bank and servicers’ improper

   practices. First, on March 6, 2012, Fannie Mae issued a Request for Proposal (“RFP”) relating to

   lender placed insurance. In its RFP, Fannie Mae stated that it had conducted an “extensive internal

   review” of the lender-placed insurance process and found that the process “can be improved

   through unit price reductions and fee transparency to the benefit of both the taxpayers and

   homeowners.” In particular, Fannie Mae made the following observations:

          (a) “Lender Placed Insurers often pay commissions/fees to Servicers for placing
              business with them. The cost of such commissions/fees is recovered in part or
              in whole by the Lender Placed Insurer from the premiums[.]”

          (b) “The existing system may encourage Servicers to purchase Lender Placed
              Insurance from Providers that pay high commissions/fees to the Servicers and
              provide tracking, rather than those that offer the best pricing and terms. . . .
              Thus, the Lender Placed Insurers and Servicers have little incentive to hold
              premium costs down.”

          (c) “[M]uch of the current lender placed insurance cost borne by Fannie Mae
              results from an incentive arrangement between Lender Placed Insurers and
              Servicers that disadvantages Fannie Mae and the homeowner.”

   See Fannie Mae Request For Proposal dated March 6, 2012.

          107.    Fannie Mae stated that it sought to “[r]estructure the business model to align

   Servicer incentives with the best interest of Fannie Mae and homeowners.” Among other things,

   Fannie Mae sought to “[e]liminate the ability of Servicers to pass on the cost of commissions/fees

   to Fannie Mae” and to “[s]eparate the commissions and fees for Insurance Tracking Services from

   the fees for Lender Placed Insurance to ensure transparency and accountability.” Id. at 3.

          108.    On March 14, 2012, Fannie Mae issued a Service Guide Announcement “amending

   and clarifying its policies regarding the use, coverage, requirements, deductibles, carrier eligibility

   requirements and allowable expenses for lender-placed insurance” for servicers of the loans it

   holds. See Fannie Mae Servicing Guide Announcement SVC-2012-04. The Fannie Mae guidelines

                                                    ___
                                                     32
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 33 of 72




   seek to eliminate the abuses prevalent in the force-placed insurance industry (such as those

   engaged in by BOA) including requiring that the cost of force-placed insurance be “competitively

   priced” and “commercially reasonable” and must exclude:

               •   any lender-placed insurance commission earned on that policy by the servicer or

                   any related entity;

               •   costs associated with insurance tracking or administration, or;

               •   any other costs beyond the actual cost of the lender-placed insurance policy

                   premium.

   Id. at 4.

           109.    On March 26, 2013, the Federal Housing Finance Agency (“FHFA”) issued a

   Notice regarding Lender Placed Insurance. This Notice “sets forth an approach to address certain

   practices relating to lender placed insurance that the [FHFA] considers contrary to prudent

   business practices [and] to appropriate administration of Fannie Mae and Freddie Mac (the

   Enterprises) guaranteed loans,” and which result in “litigation and reputational risks.” See Federal

   Housing Finance Agency, No. 2013-05 Lender Placed Insurance, Terms and Conditions.

           110.    The FHFA prohibits:

           Certain Sales Commissions. The Enterprises shall prohibit sellers and servicers
           from receiving, directly or indirectly, remuneration associated with placing
           coverage with or maintaining placement with particular insurance providers.

           111.    The FHFA acknowledged:

           (d) “Reportedly, premiums for lender placed insurance are generally double those for
               voluntary insurance and, in certain instances, significantly higher.” Id. at 2.

           (e) “[T]he multiples involved may not reflect claims experience...” Id.

           (f) “Loss ratios for lender placed insurance are significantly below those for voluntary
               hazard insurance and some states have required or have considered rate reductions of
               30 percent or more.” Id.
                                                   ___
                                                    33
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 34 of 72




          (g) “Concerns about lender placed insurance costs, compensation and practices have been
              raised by the National Association of Insurance Commissioners, state regulators, the
              Consumer Financial Protection Bureau, state attorneys general and consumer
              organizations. Generally, the focus has centered on excessive rates and costs passed on
              to borrowers, as well as commissions and other compensation paid to servicers by
              carriers. In order to keep lender placed insurance costs to the Enterprises as low as
              possible, practices that provide incentives for and do not deter higher costs should be
              avoided.” Id. at 3

          112.    BOA, in particular, made its decision to force-place flood insurance together with

   its affiliate Balboa and other insurance affiliates until Balboa sold its force-placed insurance

   business to QBE in 2011. BOA’s arrangement with QBE stemmed from that sale and is governed

   by contracts executed contemporaneously therewith.

          113.    Both before and after Balboa’s sale of its force-placed insurance business, BOA

   unfairly profited from the forced placement of flood insurance on Plaintiff and the Class Members.

   BOA’s affiliates charge excessively high insurance premiums above what an independent

   insurance company would charge, even though those insurance policies are, as described in BOA’s

   letters to Plaintiff, limited compared with independently written insurance policies.

          114.    BOA paid a reduced-cost fee to its affiliate Newport Management Corporation

   (“NMC”) to monitor BOA’s loan servicing portfolio for insurance that met BOA’s requirement.

   When a lack of such insurance was detected, BOA commenced a letter cycle that demanded

   evidence of acceptable insurance. If the borrower failed to provide evidence of insurance that met

   BOA’s requirements, the cycle culminated in a force-placed insurance policy being issued and

   charged to the borrower.

          115.    This process was highly automated. NMC would issue an order for force-placed

   insurance policies in a nightly batch. NMC would order the policies through a surplus lines broker

   which would, in turn, obtain the policy from a carrier. The surplus lines broker was also an affiliate

                                                    ___
                                                     34
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 35 of 72




   of BOA until Balboa sold its force-placed business to QBE. Both NMC and the surplus lines broker

   took commissions on the force-placed policies. At times, an additional commission was paid to

   BOA’s affiliated insurance agency, Banc of America Insurance Services, Inc. (“BAISI”).

          116.    When Balboa sold off the force-placed insurance business to QBE, BOA entered

   into exclusive agreements with QBE to run BOA’s force-placed insurance program. Pursuant to

   the agreements, BOA continued to receive reduced-cost insurance tracking services. The

   agreements also provided for BOA to continue to receive a share of profits attributable to the force-

   placed insurance business sold to QBE.

          117.    BOA has engaged in the above practices in order to realize unfair financial gains

   from Class Members, including Plaintiff. By adding the cost of force-placed insurance to

   borrowers’ loan balances, BOA earns additional interest on the amounts charged, and causes

   borrowers to incur additional costs and fees. By purchasing force-placed insurance from its

   subsidiary Balboa and other insurance affiliates, BOA also earned commissions for Balboa and its

   other insurance affiliates, and ultimately realized the entire profit on the transaction.

          118.    Ultimately it is the unsuspecting borrower who suffers the consequences of these

   unconscionable practices. Furthermore, when the cost of the high-priced premium is added by the

   BOA to a homeowner’s mortgage balance, it thereby increases the interest paid over the life of the

   loan by the homeowner to the lender.

      H. BOA Has Forced-Placed Plaintiff Into Unnecessary and Inflated Flood Insurance

          119.    The actions and practices described above are unconscionable and done in bad faith

   with the sole objective to maximize profits. Plaintiff here does not challenge BOA’s right to force

   place insurance in the first instance. Plaintiff challenges BOA’s manipulation of the force-placed

   insurance market with an eye toward artificially inflating premiums and placing unnecessary

                                                    ___
                                                     35
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 36 of 72




   coverage, which BOA purchases from its selected insurer and then chooses to pass on to the

   borrower.

          120.    As stated above, the Mortgage encumbering Sullivan’s property and the Class

   Members’ properties all contain standard property insurance requirements pursuant to Fannie

   Mae/Freddie Mac guidelines. Moreover, each mortgage contains a uniform PUD Rider that

   provides a waiver of the property insurance/flood insurance requirement if said insurance was

   provided by a homeowners’ association associated with the property. At all times, Sullivan’s

   property was covered by either a flood insurance policy provided by the homeowners’ association

   or Sullivan personally took out and paid for an acceptable flood insurance policy. Sullivan even

   added BOA to the master policy as an insured and sent BOA proof of that coverage.

          121.    BOA charged to Plaintiff and the Class Members, who are owners of residential

   properties subject to a PUD, flood and/or hazard insurance premiums that were not required by the

   mortgage instrument, homeowners’ association documents, or applicable law. The standardized

   mortgage agreements are essentially identical and applicable to Plaintiff and all Class Members,

   that BOA services, permits them to unilaterally charge, and collect, funds from property owners

   subject to these mortgages, such as flood and/or hazard insurance. However, BOA may do so only

   where the homeowners’ association has not already purchased flood or hazard insurance that

   covers the member properties.

          122.    Here BOA, charged premiums for flood or hazard insurance even where it knew

   that the subject property was already covered by a master or blanket insurance policy, paid for by

   the homeowners’ association or the homeowner directly, making the additional flood and/or hazard

   insurance charged both excessive and contrary to law.




                                                  ___
                                                   36
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 37 of 72




          123.    The Property had been insured under a homeowners’ association flood insurance

   policy and a master hazard insurance policy since its construction in 2000.

          124.    Additionally, since taking title to the Property by Sullivan in 2012, the Property has

   been fully insured for hazard and flood insurance in accordance with the mortgage agreement and

   PUD Rider. Prior to January 1, 2017, the Homeowners Association maintained a master flood

   insurance policy that insured Sullivan’s home in accordance with the mortgage agreement and

   PUD Rider. Thereafter, Sullivan at all times has paid for and maintained a satisfactory flood

   insurance policy at her own expense. Despite this, BOA forced placed flood insurance on the

   property in October of 2009 thereby increasing the amount of the debt owned on the loan.

          125.    At all times material, BOA has been aware that the property was fully covered in

   both flood and hazard insurance, without any lapse in coverage at any time. Despite this fact, BOA

   has forced placed flood insurance on the property since 2009.

          126.    The premiums charged by BOA for the forced flood insurance are staggering

   exceeding 13 times the premium Sullivan pays for the flood insurance personally.

          127.    Sullivan on multiple occasions informed BOA, and provided proof, that the

   property was fully insured for flood and hazard insurance. On or about December 17, 2017,

   Sullivan received a letter addressed to her from BOA stating that they did not have proof of hazard

   insurance on the property. In response Sullivan sent BOA multiple written correspondences,

   including on February 7, 2020, February 19, 2020, providing them full proof of hazard insurance

   and flood insurance for the property. Additionally, Sullivan informed BOA of its error in force

   placing flood insurance on the property since 2009 and demanding the charges against the loan’s

   escrow account be reversed, as the property had been fully covered. BOA ignored Sullivan’s




                                                   ___
                                                    37
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 38 of 72




   communications and continue to charge forced placed flood insurance on the property. 22 From

   2009 to 2017, BOA has increased the debt owed on Sullivan’s mortgage by $21,273.08 in

   unnecessary and illegal forced placed flood insurance.23

        I. TILA and BOA’s Account Statements

           128.      BOA generally fails to provide accurate or timely information to borrowers

   concerning their accounts. Among other things, BOA's variable rate disclosure notices, which it is

   required to send borrowers pursuant to TILA, 15 U.S.C. § 1601, et seq., do not account for property

   inspection fees, and force-placed insurance charges BOA wrongfully charges. BOA fails to

   provide accurate variable rate disclosures because its imposition of improper fees renders its

   disclosures inaccurate.

           129.      Plaintiff received a TILA disclosure on January 16, 2020, resetting her interest rate

   beginning on March 1, 2020 from 5.375% to 4.250%. The disclosed interest rate is inaccurate,

   because it does not account for the improper fees she has been charged, as detailed herein.

           130.      The structure of BOA’s account and transaction statements makes it extremely

   difficult or impossible to determine the loan balance, associated fees and charges, and how they

   are calculated.

           131.      Account statements contain a category of fees assessed, called “Other,” which

   provides no indication of what charges are included in the amount. When Plaintiff requested her

   transaction records to figure out what she owes, she has been given printouts with staggered,

   overlapping rows of columns that would be difficult for a financial expert to decipher, let alone a

   layperson. They contain and calculations that are uncategorized, conflicting, and generally



   22
      Sullivan has made repeated demands to BOA, pursuant to federal statutes, for proof of the forced placed insurance
   policies which have gone unanswered.
   23
      BOA has not provided Sullivan with records reflecting charges beyond 2017 for forced placed flood insurance.
                                                          ___
                                                           38
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 39 of 72




   misleading. In addition, when an improper charge is finally credited by BOA, it does not properly

   credit the amount is has added to the loan. BOA only credits the principal amount of the charge

   and not the accrued interest it has added to the loan though it improper charges. BOA’s statements

   do not allow ordinary customers any reasonable way to determine what they are being charged and

   why, how their payments are being assessed and credited, and what they should rightfully have to

   pay.

                          TOLLING OF STATUTES OF LIMITATIONS

          132.    Plaintiff’s claims herein are subject to equitable tolling, stemming from Plaintiff’s

   inability to obtain vital information underlying their claims. Any applicable statutes of limitation

   are properly tolled because Plaintiff did not know and could not have learned the true facts

   underlying her claims until shortly before filing their Complaint, including as a result of the

   investigation of counsel.

          133.    Plaintiff and the members of the Classes were or have been unable to obtain vital

   information bearing on their claims absent any fault or lack of diligence on their part. As further

   set forth below, Plaintiff was not on inquiry notice of Defendants’ wrongdoing and had no duty to

   initiate an investigation of any nature because the charges for property inspection and forced placed

   insurance fees were represented by Defendants to be legitimate. Plaintiff did not and could not

   have known of Defendants’ violations of applicable consumer law, breaches of her contracts or

   unjust enrichment.

          134.    Plaintiff was relieved of any duty to investigate because she reasonably and

   justifiably relied on Defendants to comply with applicable consumer law and contractual

   obligations. Even assuming there had been some indication of wrongdoing (which there was not),




                                                   ___
                                                    39
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 40 of 72




   and Plaintiff had attempted to investigate, such investigation would have been futile because it

   would not have uncovered the true, unlawful nature of Defendants’ activities.

          135.    Plaintiff and members of the Classes did not discover and could not have

   discovered, despite all due diligence, that the property inspection and fees for forced placed

   insurance charged to their accounts were unfair and excessive. Plaintiff and members of the

   Classes did not discover and could not have discovered, despite all due diligence, the schemes

   alleged herein. Plaintiff’s claims were thus equitably tolled until she discovered the true facts

   underlying her claims shortly before the filing of the Complaint.

          136.    Moreover, Defendants knowingly and intentionally engaged in conduct solely

   calculated to induce Plaintiff to refrain from or postpone the commencement of an action.

          137.    Further, Plaintiff’s claims are subject to the continual accrual and/or continuous

   violation doctrines. Defendants engaged in continuous and repetitive violations of applicable

   consumer law and breaches of contract and, as such, the limitations period for Plaintiff’s claims

   accrue only upon the last of the Defendants’ unfair and/or illegal acts.

                                 CLASS ACTION ALLEGATIONS

          138.    Plaintiff brings this action individually and on behalf of all individuals similarly

   situated pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(3) on behalf of the following

   classes:

          “The National Property Inspection Fee Class”

          All persons in the United States or any United States Territory who were charged
          one or more property inspection fees through BOA’s automated loan servicing
          platform, when they inhabited the property to be inspected and BOA was aware
          and on notice the property was inhabited.

          “The Florida Property Inspection Fee Subclass”



                                                   ___
                                                    40
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 41 of 72




          All Florida individuals who own property encumbered by a mortgage serviced by
          BOA who were charged one or more property inspection fees through BOA’s
          automated loan servicing platform, when they inhabited the property to be
          inspected and BOA was aware and on notice the property was inhabited.


          “The National Forced Placed Insurance Class”

          All persons in the United States or any United States Territory who have or had
          Mortgage with BOA within the applicable statute of limitations, who were charged
          for a force-placed insurance policy procured through BOA or its affiliates, entities,
          or subsidiaries.

          “The Florida Forced Placed Insurance Class”

          All Florida individuals who own property encumbered by a mortgage serviced by
          BOA, within the applicable statute of limitations, who were charged for a force-
          placed insurance policy procured through BOA or its affiliates, entities, or
          subsidiaries.


          139.    Plaintiff and Class Members reserve the right to amend the Class definitions as

   discovery proceeds and to conform to the evidence. Excluded from the Classes are Defendants,

   and any subsidiary or affiliate of Defendants, and the directors, officers and employees of

   Defendants or their subsidiaries or affiliates, and members of the federal judiciary.

          140.    Under Fed. R. Civ. P. 23(a)(1), the proposed class is made up of at least 40 persons,

   the joinder of whom are impracticable except by means of a class action. The disposition of the

   claims in a class action will benefit both the parties and the Court. The exact number of class

   members can be ascertained through discovery and review of Defendants’ business records.

          141.    The proposed class is ascertainable because it is defined by reference to objective

   criteria. In addition, and upon information and belief, the names and addresses of all members of

   the proposed class can be identified in business records maintained by Defendants.

          142.    In conformance with Fed. R. Civ. P. 23(a)(2), all Class Members’ claims (including

   Plaintiff’s) are unified in that they arise from the same improper charging and collection practices
                                                   ___
                                                    41
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 42 of 72




   arising out of materially identical circumstances. Plaintiff’s interests are coincident with, and not

   antagonistic to, those of the other members of the proposed class.

          143.    Consistent with Fed. R. Civ. P. 23(a)(3), Plaintiff is a member of the Class. Her

   claims are typical of all other Class Members. All Class Members’ claims are unified, as all were

   victims of the same collection and charging practices.

          144.    Consistent with Fed. R. Civ. P. 23(a)(4), Plaintiff will adequately represent the class

   because she has interests in common with the proposed Class Members and she has retained

   attorneys who are experienced in class action litigation.

          145.    Pursuant to Fed. R. Civ. P. 23(b)(3), there is a well-defined community of interest

   in the questions of law and fact involving and affecting the class to be represented by Plaintiff.

   Common questions of law and/or fact predominate over any questions affecting only individual

   members of the class. Common questions include, but are not limited to, the following:

              a. Whether BOA charged for unnecessary insurance coverage including, but not

                  limited to insurance coverage that violated the borrowers’ mortgage;

              b. Whether BOA breached its mortgage contracts with Plaintiff and the Class

                  Members by charging them for force-placed insurance that included illegal

                  kickbacks (including unwarranted commissions or qualified expense

                  reimbursements, and reinsurance payments) and by charging Plaintiff and the

                  Class Members for servicing their loans;

              c. Whether BOA has been unjustly enriched at the expense of the Plaintiff and the

                  Class Members;

              d. Whether BOA manipulated forced-placed insurance purchases in order to

                  maximize their profits to the detriment of Plaintiff and the Class Members;

                                                   ___
                                                    42
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 43 of 72




           e. Whether BOA violated TILA by failing to disclose kickbacks charged to

              Plaintiff and the Class Members in their mortgages;

           f. Whether BOA violated TILA by requiring unnecessary and/or excessive

              amounts of flood insurance;

           g. Whether BOA had a policy and practice of charging persons in arrears unlawful

              and unreasonable inspection fees;

           h. Whether Plaintiffs and Class Members are entitled to statutory damages under

              the TILA and the amounts thereof;

           i. Whether and to what extent BOA’s automated servicing platform improperly

              ordered and charged inspection fees to Class Members;

           j. Whether Defendants BOA and Safeguard, each independent entity (including

              their directors, employees, agents and affiliated entities), when acting in concert

              to effectuate the Property Inspection Fee Scheme are an enterprise, as defined

              by 18 U.S.C. § 1961(4);

           k. Whether Defendants’ Property Inspection Fee scheme, as alleged herein, is

              illegal;

           l. Whether BOA and/or Safeguard (including their directors, employees, agents

              and affiliated entities) engaged in a pattern or practice of racketeering, as alleged

              herein;

           m. Whether BOA and/or Safeguard (including their directors, employees, agents

              and affiliated entities) was a member of, or participant in, the conspiracy alleged

              herein;

           n. Whether Plaintiffs and Class Members are entitled to statutory damages under

                                                ___
                                                 43
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 44 of 72




                    the FCCPA and the amounts thereof;

                o. Whether BOA's unauthorized and inflated charges routinely led to inaccurate

                    loan balances, in violation of TILA;

                p. Whether Plaintiffs and Class Members are entitled to statutory damages under

                    the TILA and the amounts thereof;

                q. Whether notices of changes in interest rates were in violation of the contract

                    terms contained in the adjustable rate notes;

                r. Whether the Court can enter declaratory and injunctive relief; and

                s. The proper measure of disgorgement and/or actual and/or punitive damages

                    and/or restitution, as well as other recovery to the class, including fees and costs;

             146.   Further, the prosecution of separate actions by individual members of the class

   would create a risk of:

                a. Inconsistent or varying adjudications concerning individual members of the class

                    that would establish incompatible standards of conduct for the defendant opposing

                    the class; and

                b. Adjudication with respect to individual members of the class that would, as a

                    practical matter, be dispositive of the interests of other members not parties to such

                    adjudications, and/or substantially impair or impede the ability of other non-party

                    class members to protect such individual interests.


             147.   The class action method is appropriate for the fair and efficient prosecution of this

   action.

             148.   Individual litigation of all claims that might be asserted by all class members would

   produce such a multiplicity of cases that the judicial system, having jurisdiction of the claims,
                                                      ___
                                                       44
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 45 of 72




   would remain congested for years. Class treatment, by contrast, provides manageable judicial

   treatment calculated to bring a rapid conclusion to all litigation of all claims arising out of the

   conduct of the Defendants.

          149.    The certification of the class would allow litigation of claims that, in view of the

   expense of the litigation, may be an insufficient amount to support separate actions.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                                   BREACH OF CONTRACT
      (On behalf of Plaintiff, The National Property Inspection Fee Class and The National
                          Forced Placed Insurance Class Against BOA)

          150.    Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          151.    Plaintiff brings this cause of action on behalf of herself and the members of the

   National Property Inspection Fee Class and the National Forced Placed Insurance Class.

          152.    The mortgage encumbering Plaintiff’s and the Members of the Classes’ homes are

   owned and/or guaranteed by Fannie Mae or Freddie Mac.

          153.    The mortgage contracts at issue all use the standard Fannie Mae/Freddie Mac

   Uniform Security Instrument with language substantially similar to the language identified herein.

          154.    The mortgage contracts dictate that where the Loan Servicer or Lender acts to

   protect the property, the Loan Servicer and/or Lender are obligated to do so only in a manner that

   is “reasonable and appropriate.”

          155.    The mortgage loans for Plaintiff and the Members of the Classes are all serviced by

   BOA.

          156.    As the Loan Servicer, BOA acquired and/or retains certain contractual rights and

   obligations including compliance with the terms of Paragraphs 7 and 9 of the mortgage contracts.

                                                   ___
                                                    45
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 46 of 72




           157.    BOA, as described herein, ordered numerous drive-by or fabricated property

   inspections that often occurred at a rate in excess of once every 30 days. BOA charged Plaintiff

   for each of these inspections whether they were actually completed or not.

           158.     The inspections were neither reasonable nor appropriate, conducted from an off-

   site vantage point or not at all. Additionally, frequency of these inspections was excessive. BOA

   knew at the time the inspections were ordered that Plaintiff inhabited her home which secured the mortgage.

           159.    BOA charged Plaintiff for these excessive and unfair property inspections.

           160.    BOA breached Plaintiffs’ mortgage contracts by charging Plaintiff for property

   inspections that Plaintiff was not required to pay for by the terms of her mortgage contract. These

   charges were not “reasonable and appropriate.”

           161.    BOA breached Plaintiff’s mortgage contract by charging Plaintiff inflated property

   inspection fees due to the portion of the charge that was retained by BOA and/or Safeguard.

           162.    Moreover, BOA breached Plaintiff and the Members of the National Forced Placed

   Insurance Class’ mortgage agreements by charging Plaintiff and the Class Members for forced

   placed flood insurance that was unnecessary and excessive. BOA further breached these mortgage

   agreements by not providing Plaintiff and the Class Members with rebates on the costs of coverage

   there by charging them for more than the actual cost of the insurance.

           163.    As the direct, proximate, and legal result of these breaches of the express terms of

   the contract, Plaintiff and the Members of the Classes have suffered damages and are entitled to

   the relief sought herein for such breaches.




                                                      ___
                                                       46
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 47 of 72




                                             COUNT II

      BREACH OF THE IMPLIED COVENANT OF GOD FAITH AND FAIR DEALING
      (On behalf of Plaintiff, The National Property Inspection Fee Class and The National
                          Forced Placed Insurance Class Against BOA)

          164.   Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          165.   Plaintiff brings this cause of action on behalf of herself and the members of the

   National Property Inspection Fee Class and the National Forced Placed Insurance Class.

          166.   Every contract contains an implied covenant of good faith and fair dealing.

          167.    In all of their actions described herein, BOA acted on its own behalf.

          168.   The mortgage contracts of Plaintiff and the Classes contained an implied covenant

   of good faith and fair dealing, pursuant to which BOA was bound to exercise the discretion

   afforded it under the mortgage contract in good faith and to deal fairly with Plaintiff and the

   Classes.

          169.   BOA’s duty of good faith and fair dealing prevents it from evading the spirit of the

   mortgage contract by exercising discretion afforded it to order unnecessary property inspections

   and charge borrowers excessive fees for property inspections; and/or force placing excessive and

   unnecessary flood insurance and/or flood insurance.

          170.   Any discretionary authority granted to BOA under the terms of the mortgage

   contracts was subject to BOA’s implied duty of good faith and fair dealing.

          171.   BOA breached its duty of good faith and fair dealing in at least the following

   respects, among others:

              a. Using an automated system that did not adequately consider the necessity for any

                 given inspection;




                                                  ___
                                                   47
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 48 of 72




              b. Ordering a property inspection more frequently than required to perpetuate Class

                  Member’s loan delinquency;

              c. Imposing charges for property inspections on the Class Members that are not

                  permitted by applicable law or regulation and/or in violation of the applicable

                  mortgage provisions;

              d. Charging for property inspections which were not completed;

              e. Charging for property inspections that were conducted from off-site vantage points,

                  behind the wheel of an automobile, lasting a minute or less in duration;

              f. Charging for forced placed flood insurance on the Class Members that are not

                  permitted by applicable law or regulation and/or in violation of the applicable

                  mortgage provisions;

              g. Exercising its discretion to choose a force-placed insurance policy in bad faith and

                  in contravention of the parties’ reasonable expectations, by purposefully selecting

                  force-placed insurance policies with artificially inflated charges to maximize its

                  own profits; and

              h. Assessing inflated and unnecessary insurance policy charges against the Class

                  Members and misrepresenting the reason for the cost or the need of the policies;

          172.    As the direct, proximate, and legal result of these breaches of the implied covenant

   of good faith and fair dealing, Plaintiff and the Members of the Classes have suffered damages and

   are entitled to the relief sought herein for such breaches.




                                                    ___
                                                     48
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 49 of 72




                                                         COUNT III

                                   UNJUST ENRICHMENT24
   (On behalf of Plaintiff, The National Property Inspection Fee Class Against All Defendants
                 and The National Forced Placed Insurance Class Against BOA)

              173.     Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

              174.     Plaintiff brings this cause of action on behalf of herself and the members of the

   National Property Inspection Fee Class and the National Forced Placed Insurance Class.

              175.     As a result of the Property Inspection Fee Scheme, BOA and Safeguard improperly

   charged unnecessary property inspection fees to Plaintiff and the Class Members at an inflated

   price, and earned money and fees that were unreasonable.

              176.     As a result of the Forced Placed Insurance Fee Scheme BOA improperly charged

   fees to the Members of the Class for unnecessary and excessive flood insurance and/or hazard

   insurance, and earned money and fees that were unreasonable

              177.     Further BOA was unjustly enriched through financial benefits in the form of

   increased interest income and other fees that resulted when the amounts of the forced placed

   insurance policies were added to the Class Members’ loan balances.

              178.     BOA and Safeguard are aware if the receipt of the above-described benefits.

              179.     BOA and Safeguard received the above-described benefits to the detriment of

   Plaintiff and each Member of the Classes.

              180.     BOA and Safeguard will be unjustly enriched if they are allowed to retain the

   aforementioned benefits, and each Member of the Classes is entitled to recover the amount by

   which BOA and Safeguard was unjustly enriched at his or her expense.




   24
        Plaintiff pleads her unjust enrichment claim against BOA in the alternative to her contractual claims against them.
                                                              ___
                                                               49
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 50 of 72




                                              COUNT IV

     FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9), FLA. STAT
     (On behalf of Plaintiff, The Florida Property Inspection Fee Subclass and The Florida
                        Forced Placed Insurance Subclass Against BOA)

          181.    Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          182.    Plaintiff brings this cause of action on behalf of herself and the members of the

   Florida Property Inspection Fee Class and the Florida Forced Placed Insurance Class.

          183.    Section 559.72, Florida Statutes, of the FCCPA mandates that “no person” shall

   engage in certain practices in collecting consumer debts.

          184.    BOA is a “person” within the meaning of the FCCPA.

          185.    The mortgage loans encumbering the properties of Plaintiff and the Members of the

   Classes, are all being serviced by BOA, and are each a “debt” under the FCCPA because each one

   is “an[] obligation or alleged obligation of a consumer to pay money arising out of a transaction in

   which the money, property, insurance, or services which are the subject of the transaction are

   primarily for personal, family, or household purposes, whether or not such obligation has been

   reduced to judgment.” § 559.55(6), Fla. Stat.

          186.    The FCCPA creates a private right of action. See § 559.77, Fla. Stat.

          187.    The Florida Legislature created shared, substantive statutory rights of Plaintiff and

   the Members of the Classes to be enforced and protected privately under the FCCPA, which BOA

   violated. §§ 559.72, 559.72(9), 559.77, Fla. Stat.

          188.    Under Section 559.72, Florida Statutes,

                  In collecting consumer debts, no person shall:

                  ……




                                                   ___
                                                    50
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 51 of 72




                  (9) Claim, attempt, or threaten to enforce a debt when such person knows
                  that the debt is not legitimate or assert the existence of some other legal
                  right when such person knows that the right does not exist.

          189.    Based on the foregoing allegations, BOA violated Section 559.72(9), Florida

   Statutes, by attempting to collect Escrow Account Advances (which contained illegal fees for

   unnecessary and duplicative flood insurance), and the fees for Property Inspections that were not

   conducted, excessive, and not permitted, when, as stated above, it knew that the fees, and as a

   corollary, the total amounts incorporating them, were not legitimate debts.

          190.    Based on the foregoing allegations, BOA violated Section 559.72(9), Florida

   Statutes, by attempting to collect Escrow Account Advances (which contained illegal fees for

   unnecessary and duplicative flood insurance), and the fees for Property Inspections that were not

   conducted, excessive, and not permitted, when, as stated above, it knew it had no legal right to

   collect the fees, and as a corollary, no legal right to collect the total amounts incorporating them.

          191.    These violations of FCCPA caused injury to Plaintiff and the Members of the

   Subclasses by violating the foregoing substantive FCCPA rights.

          192.    As a result of these violations, Plaintiff and Members of the Subclasses are entitled

   to statutory damages together with reasonable attorney’s fees and costs under Section 559.77,

   Florida Statutes.

                                                COUNT V

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT,
                                     15 U.S.C. § 1692, et seq.
      (On behalf of Plaintiff, The National Property Inspection Fee Class and The National
                          Forced Placed Insurance Class Against BOA)

          193.    Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          194.    Plaintiff brings this cause of action on behalf of herself and the members of the

   National Property Inspection Fee Class and the National Forced Placed Insurance Class.
                                                    ___
                                                     51
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 52 of 72




          195.    Plaintiff and the Members of the Classes are a “consumer” as defined by 15 U.S.C.

   § 1692a(3).

          196.    The mortgage loans encumbering the properties of Plaintiff and the Members of the

   Classes, which BOA service, are debts under the Fair Debt Collection Practices Act (“FDCPA”)

   because each is “an[] obligation or alleged obligation of a consumer to pay money arising out of a

   transaction . . . [that is]…primarily for personal, family, or household purposes.” 15 U.S.C. §

   1692a(5).

          197.    BOA is a “debt collector” of those mortgage loans as defined by 15 U.S.C. §

   1692a(6) because it regularly attempts to collect, and collects, amounts owed or asserted to be

   owed or due another, including the mortgage debts from Plaintiff and the Members of the Class

   via monthly loan statements or payoff statements. These statements are uniform in form and layout

   and are sent using the instrumentalities of interstate commerce in connection with the business of

   collecting a debt. Furthermore, these statements universally identify BOA as a debt collector.

          198.    BOA engaged in direct “communications” with Plaintiff and the Members of the

   Classes as defined by 15 U.S.C. § 1692a(2) when it sent them or their representatives monthly

   loan statements or payoff statements, purportedly demanding money due for reinstatement or

   payoff of their mortgage loans.

          199.    The FDCPA creates a private right of action under 15 U.S.C. § 1692k.

          200.    Congress created shared, substantive statutory rights of Plaintiff and the Members

   of the Classes to be privately enforced and protected under the FDCPA, which BOA has violated.

   See 15 U.S.C. §§ 1692, 1692e, 1692f.

          201.    15 U.S.C. §1692e states, in relevant part,

                       A debt collector may not use any false, deceptive, or misleading
                       representation or means in connection with the collection of any debt.
                                                  ___
                                                   52
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 53 of 72




                      Without limiting the general application of the foregoing, the
                      following conduct is a violation of this section:

                      ……

                      (2) The false representation of—
                      (A) the character, amount, or legal status of any debt; or
                      (B) any services rendered or compensation which may be lawfully
                      received by any debt collector for the collection of a debt.
                      ………

                      (10) The use of any false representation or deceptive means to collect or attempt
                      to collect any debt or to obtain information concerning a consumer.

          202.   15 U.S.C. § 1692f states, in relevant part,

                      A debt collector may not use unfair or unconscionable means to collect
                      or attempt to collect any debt. Without limiting the general application
                      of the foregoing, the following conduct is a violation of this section:

                      (1) The collection of any amount (including any interest, fee, charge,
                      or expense incidental to the principal obligation) unless such amount is
                      expressly authorized by the agreement creating the debt or permitted
                      by law

          203.   Based on the foregoing allegations, BOA violated 15 U.S.C. § 1692e(10) as it used

   deceptive means of collecting debts––which contained illegal fees for unnecessary flood insurance

   and/or improper and unnecessary property inspection fees as heretofore described; representing in

   monthly loan statements and payoff statements, these fees for recurring gratuitous property

   inspections, ordered and scheduled by automated means, and/or excessive and unnecessary forced

   placed insurance, in a confusing, inaccurate manner, or in a manner that would likely mislead a

   consumer.

          204.   Based on the foregoing allegations, BOA violated 15 U.S.C. § 1692e(2)(A) because

   through its monthly loan statements or payoff statements imposing charges for unnecessary flood

   insurance and/or improper and unnecessary property inspection fees; BOA represented falsely or

   in a misleading manner stated, or mispresented, the amount, character, or status of the amounts

   needed to payoff Plaintiff’s and the Members of the Classes’ mortgage debts.
                                                  ___
                                                   53
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 54 of 72




          205.   Based on the foregoing allegations, BOA violated 15 U.S.C. § 1692e(2)(B) when

   through its monthly loan statements or payoff statements imposing charges for unnecessary flood

   insurance and/or improper and unnecessary property inspection fees; BOA represented falsely or

   in a misleading manner stated, or mispresented, the compensation that it might lawfully receive

   from Plaintiff and the Members of the Classes.

          206.   Based on the foregoing allegations, BOA used unfair means of collecting amounts

   for unnecessary flood insurance and/or improper and unnecessary property inspection fees, in

   violation of 15 U.S.C. § 1692f, because the amounts were not expressly authorized by Plaintiff’s

   and the Members of the Classes’ mortgage instruments creating their debts, as they must be under

   those instruments, or they were not permitted by law.

          207.   These violations of FDCPA caused injury to Plaintiff and the Members of the

   Classes by violating the foregoing substantive FDCPA rights.

          208.   As a direct and proximate result of these violations, Plaintiff and the Members of

   the Classes are entitled to statutory damages together with reasonable attorney’s fees and costs

   under 15 U.S.C. § 1692(k).

                                             COUNT VI

        VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1601, et seq.
      (On behalf of Plaintiff, The National Property Inspection Fee Class and The National
                          Forced Placed Insurance Class Against BOA)

          209.   Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          210.   Plaintiff brings this cause of action on behalf of herself and the members of the

   National Property Inspection Fee Class and the National Forced Placed Insurance Class.

          211.   Plaintiff’s and the Members of the Classes’ mortgages were consumer credit plans

   secured by their principal dwellings and were subject to the disclosure requirements of the Truth

                                                    ___
                                                     54
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 55 of 72




   in Lending Act (“TILA”), 15 U.S.C.§ 1601, et seq., and all related regulations, commentary, and

   interpretive guidance promulgated by the Federal Reserve Board.

          212.    BOA is a “creditor” as defined by TILA because it owned and/or serviced

   Plaintiff’s mortgage and changed the terms of the mortgage so as to create a new mortgage

   obligation, of which BOA was the creditor.

          213.    Pursuant to TILA, BOA was required to accurately and fully disclose the terms of

   the legal obligations between the parties. See 12 C.F.R. § 226.17(c).

          214.    BOA violated TILA, specifically 12 C.F.R. § 226.17(c), when it: (i) added force-

   placed insurance charges to Plaintiff’s mortgage obligations and failed to provide new disclosures;

   and (ii) failed at all times to disclose the amount and nature of the kickbacks, reinsurance, discount

   mortgage servicing, and other profiteering involving BOA and/or its affiliates as a result of the

   purchase of force-placed insurance.

          215.    When BOA changed the terms of Plaintiff’s mortgages to allow previously

   unauthorized kickbacks and insurance amounts in excess of its interests in the property, it changed

   the finance charge and the total amount of indebtedness, extended new and additional credit

   through force-placed insurance charges, and thus created a new debt obligation. Under TILA, BOA

   was then required to provide a new set of disclosures showing the amount of the insurance charges

   (i.e. finance charges) and all components thereof. On information and belief, BOA increased the

   principal amount under Plaintiff’s mortgage when it force-placed the insurance, which was a new

   debt obligation for which new disclosures were required.

          216.    BOA adversely changed the terms of Plaintiff’s loan after origination in order to

   allow a kickback on the force-placed insurance charges. These kickbacks are not authorized in the

   mortgage in any clear and unambiguous way. BOA never disclosed to borrowers the amount of

                                                    ___
                                                     55
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 56 of 72




   the “commissions,” “expense reimbursements,” or other unearned profits paid to them or their

   affiliate.

            217.   BOA also violated TILA by adversely changing the terms of Plaintiff’s loan after

   origination by requiring and threatening to force-place more insurance than necessary to protect

   its interest in the property securing the mortgage.

            218.   BOA also violated TILA through the imposition of unauthorized or inflated

   Property Inspections and other charges set forth herein, BOA fails to accurately disclose an

   accurate and proper loan balance to Plaintiff and the Members of the Classes. As a result. BOA's

   TILA disclosures to TILA Plaintiff states loan balances that are higher than they would have been

   but for BOA's improper charges.

            219.   Acts constituting violations of TILA occurred within one year prior to the filing of

   the original Complaint in this action, or are subject to equitable tolling because BOA’s kickbacks,

   reinsurance, and other unearned revenue-generating scheme was the subject of secret agreements

   among it and its affiliates and was concealed from borrowers.

            220.   Plaintiff and the Members of the Classes have been injured and have suffered a

   monetary loss arising from BOA’s violations of TILA.

            221.   As a result of BOA’s TILA violations, Plaintiff and the Members of the Classes are

   entitled to recover actual damages and a penalty of $500,000.00 or 1% of BOA’s net worth, as

   provided by 15 U.S.C. § 1640(a)(1)-(2).

            222.   Plaintiff and the Members of the Classes are also entitled to recovery of attorneys’

   fees and costs to be paid by BOA, as provided by 15 U.S.C. § 1640(a)(3).




                                                   ___
                                                    56
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 57 of 72




                                              COUNT VII

   VIOLATIONS OF FLORIDA’S UNFAIR AND DECEPTIVE TRADE PRACTICES ACT
                                FLA. STAT. §§ 501.201, et seq.
      (On behalf of Plaintiff, The Florida Property Inspection Fee Subclass Against All
        Defendants and The Florida Forced Placed Insurance Subclass Against BOA)

          223.    Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          224.    Plaintiff brings this cause of action on behalf of herself and the members of the

   Florida Property Inspection Fee Class and the Florida Forced Placed Insurance Class.

          225.    Florida’s Unfair and Deceptive Trade Practices Act (Fla. Stat. §§ 501.201, et seq.)

   prohibits unfair methods of competition, unconscionable acts or practices, and unfair or deceptive

   acts or practices in the conduct of any trade or commerce.

          226.    A practice is “deceptive” within the meaning of Florida’s Unfair and Deceptive

   Trade Practices Act if it is likely to mislead consumers.

          227.    The issuance of fees for unauthorized services in connection with loan servicing

   constitutes an unfair and deceptive practice within the meaning of Florida’s Unfair and Deceptive

   Trade Practices Act.

          228.    In the course and conduct of BOA’s loan servicing and collection and in violation

   of Florida’s Unfair and Deceptive Trade Practices Act and federal law, Defendants used false,

   deceptive, confusing and misleading statements, and failed to disclose and/or omitted material

   facts, concerning the propriety of certain fees and services that were automatically ordered and

   charged to the Members of the Classes as well as the fraudulent and self-dealing nature of BOA’s

   business relationship with Safeguard.

          229.    Specifically, BOA individually and collectively with its affiliates led consumers to

   believe that certain distressed mortgage loan fees including but not limited to, forced placed

   insurance policies fees for property inspections and other services, were authorized by their
                                                   ___
                                                    57
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 58 of 72




   mortgage documents and appropriately priced when, in reality, the fees were inflated due to BOA’s

   self-dealing business relationship with Safeguard and other affiliates and were for services that

   were unauthorized, duplicative, provided no benefit to the consumer, and/or were never performed.

          230.    Defendants’ false, deceptive, confusing and misleading statements and omissions

   are likely to mislead consumers into believing that BOA’s Property Inspection Fees and Forced

   Placed Insurance Fees are appropriately priced and/or authorized when, in fact, they are not.

          231.    Asa direct and proximate result of Defendants’ violations of Florida’s Unfair and

   Deceptive Trade Practices Act (Fla. Stat. §§ 501.201, et seq.) Plaintiff and each Member of the

   Florida Property Inspection Fee Class and the Florida Forced Placed Insurance Class have suffered

   damages and substantial injury to a number of legally protected interests, including injury to their

   business and/or property.

          232.    Defendants are liable to Plaintiff and each Member of the Florida Property

   Inspection Fee Class and the Florida Forced Placed Insurance Class for damages, together with all

   costs of this action plus reasonable attorney’s fees, as provided under Fla. Stat. Ann. § 501.211,

   and § 501.2105.

          233.    Further, pursuant to Fla. Stat. Ann. § 501.211, Plaintiff and each Member of the

   Florida Property Inspection Fee Class and the Florida Forced Placed Insurance Class seek an order

   from this Court declaring Defendants’ acts and practices to be unlawful and enjoining Defendants

   from continuing their unfair, unlawful, and/or deceptive business acts and/or practices in the State

   of Florida and elsewhere, as well as any other injunctive or declaratory relief as the Court deems

   appropriate.




                                                   ___
                                                    58
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 59 of 72




                                              COUNT VIII

      VIOLATIONS OF 18 U.S.C. § 1962(C)-(D) THE RACKETEER INFLUENCED AND
                CORRUPT ORGANIZATIONS ACT, 18 U.S.C. § 1961, et seq.
       (On behalf of Plaintiff, and The National Property Inspection Fee Class Against All
                                           Defendants)

          234.    Plaintiff repeats and realleges paragraphs 1 through 137 as if fully stated herein.

          235.    Plaintiff brings this cause of action on behalf of herself and the members of the

   National Property Inspection Fee Class.

          236.    At all relevant times, Defendants have been “persons” under 18 U.S.C. § 1961(3)

   because they are capable of holding, and do hold, “a legal or beneficial interest in property.”

          237.    Section 1962(c) makes it “unlawful for any person employed by or associated with

   any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

   conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

   pattern of racketeering activity.” 18 U.S.C. § 1962(c).

          238.    Section 1962(d) makes it unlawful for “any person to conspire to violate” Section

   1962(c), among other provisions. 18 U.S.C. § 1962(d).

          239.    As explained in detail above (Section D) and below, at all relevant times, in

   violation of 18 U.S.C. § 1962(c) and (d), Defendant BOA, including its directors, employees, and

   agents, along with the Defendant Safeguard including their directors, employees, and agents, and

   their subcontracted property inspectors, conducted the affairs of an associated-in-fact enterprise,

   as that term is defined in 18 U.S.C. § 1961(4) (consistent with the definition above in Section D,

   the “BOA Property Inspection Enterprise”).




                                                   ___
                                                    59
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 60 of 72




       A. Description of the BOA Property Inspection Enterprise

             240.   In addition to above incorporation of allegations, Plaintiff expressly incorporates

   by reference the allegations contained in each of the paragraphs within Section D, above, as though

   fully set forth herein.

             241.   RICO defines an enterprise as “any individual, partnership, corporation,

   association, or other legal entity, and any union or group of individuals associated in fact although

   not a legal entity.” 17 18 U.S.C. § 1961(4).

             242.   An association-in-fact enterprise requires three structural features: (1) a purpose;

   (2) relationships among those associated with the enterprise; and (3) longevity sufficient to permit

   those associates to pursue the enterprise’s purpose. See Boyle v. United States, 556 U.S. 938, 946

   (2009).

             243.   The BOA Property Inspection Enterprise is an ongoing, continuing group or unit of

   persons and entities associated together for the common purpose of limiting costs and maximizing

   profits of the otherwise independent members of the enterprise by conducting unfair, illegal and

   excessive property inspections whether they are needed or not and collecting unearned and

   marked-up fees in the process, facilitated through use of the mail and wires of the United States.

             244.   The BOA Property Inspection Enterprise consisted of the following entities and

   individuals: (a) Bank of America, N.A., its subsidiaries, executives, employees, and agents; (b)

   Safeguard Properties Management LLC, its subsidiaries, executives, employees, and agents; and

   (c) their affiliated third-party subcontracted property preservation vendors and/or property

   inspectors. The enterprise alleged in this paragraph shall be referred to as the “BOA Property

   Inspection Enterprise.”




                                                    ___
                                                     60
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 61 of 72




          245.    At all relevant times, the BOA Property Inspection Enterprise constituted a single

   “enterprise” or multiple enterprises within the meaning of 18 U.S.C. § 1961(4), as legal entities,

   as well as individuals and legal entities associated-in-fact for the common purpose of engaging in

   the Defendants’ illicit profit-making scheme.

          246.    The members of the BOA Property Inspection Enterprise and their co-conspirators,

   through their illegal enterprise, engaged in a pattern of racketeering activity, which, as described

   above, involved a fraudulent scheme to increase revenue for the members of the enterprise and the

   other entities and individuals associated-in-fact with the BOA Property Inspection Enterprise’s

   activities by conducting unfair and excessive property inspections whether they are needed or not,

   and collecting unearned and marked-up fees in the process (consistent with the definition above in

   Section D, “Inspection Fee RICO Scheme”). See Weiner v. Ocwen Fin. Corp., No. 2:14-cv-02597-

   MCE-DAD, 2015 WL 4599427, at *10 (E.D. Cal. July 29, 2015) (“Weiner”).

      B. The BOA Property Inspection Enterprise Sought to Fraudulently Increase
         Defendants’ Profits and Revenues

          247.    Each member of the BOA Property Inspection Enterprise benefited financially from

   the Inspection Fee RICO Scheme. BOA received fees paid by defaulting borrowers for each

   property inspection it ordered as well as any additional associated fees, such as late payment fees

   issued to borrowers who were often unaware of the inspection fees that were charged to their

   account; the Safeguard entities benefit from the scheme by charging marked-up property

   inspection fees, in the form of ‘service’ charges, that they pocket as profit; and third party property

   inspection vendors and/or property inspectors affiliated with Defendants profit from the scheme

   by completing dubious and unnecessary drive-by or fabricated inspections, for which Safeguard

   pays them, whether those inspections were conducted or not.



                                                    ___
                                                     61
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 62 of 72




          248.    The BOA Property Inspection Enterprise engaged in, and its activities affected,

   interstate and foreign commerce because it involved commercial activities across state boundaries,

   including but not limited to: (1) the marketing, promotion, and advertisement of Defendants’

   services; (2) the issuance of fees, bills, and statements demanding the payment of fees to defaulting

   borrowers located across the country, and the receipt of monies for payment of the same; (3) the

   issuance of property inspection orders for properties located throughout the country; (4) the actual

   inspection of those properties; and (5) impacting the nation-wide market for mortgages through a

   scheme designed to encourage default.

          249.    Within the BOA Property Inspection Enterprise, there was a common

   communication network by which Defendants and their co-conspirators shared information on

   regular basis. The BOA Property Inspection Enterprise used this common communication network

   for ordering, billing for, and conducting the property inspections described herein. Indeed, every

   property inspection ordered by BOA is issued through an automated and computerized loan-

   servicing platform that communicates through the interstate wires directly to a similar servicing-

   platform at Safeguard, which issues a similar order to third party inspection vendors and/or

   property inspectors who use the same communication network to issue reports and chare for the

   inspections, whether they have been completed or not.

          250.    Each participant in the BOA Property Inspection Enterprise has systematic linkages

   to each other through corporate ties, contractual relationships, financial ties, and a continuing

   coordination of activities. The Safeguard entities acquired the exclusive right to process and

   execute the default-related services which are the subject of this complaint, including acquiring all

   of BOA’s facilities and employees who previously performed those functions, but the arrangement

   between BOA and Safeguard, and their affiliated third-party property inspection vendors is also

                                                   ___
                                                    62
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 63 of 72




   laid out in additional contractual arrangements between each of the members of the BOA Property

   Inspection Enterprise and in the ongoing unwritten agreements between the individuals in the

   enterprise to continue performing, billing for, and collecting for supposed “inspections” that each

   of them knew were repetitive, unnecessary, and designed not to protect any valid property interest

   of the lender (in this instance BOA), but instead to enrich the members of the enterprise.

           251.    Through the BOA Property Inspection Enterprise, Defendants and their co-

   conspirators functioned as a continuing unit with the purpose of furthering the Inspection Fee

   RICO Scheme.

           252.    Each Defendant participated in the operation and management of the BOA Property

   Inspection Enterprise by directing its affairs as described herein. While Defendants participated

   in, and are members of, the enterprise, they have an existence separate from the enterprise,

   including distinct legal statuses, different affairs, different offices and roles, officers (with certain

   exceptions), directors (with certain exceptions), employees, individual personhood, and reporting

   requirements. BOA’s participation in the BOA Property Inspection Enterprise is distinct from its

   own affairs as a loan servicer. Safeguard’s participation in the BOA Property Inspection Enterprise

   is also distinct from their own affairs as a facilitator of property preservation services to loan

   servicers.

           253.    Defendants and their co-conspirators exerted substantial control over the BOA

   Property Inspection Enterprise, and participated in the affairs of the enterprise by: (a) negotiating

   and entering into agreements which permitted and facilitated the members of the Enterprise to

   engage in operating automated servicing platforms which issue property inspection orders and/or

   property inspection confirmations; (c) issuing property inspection orders and or property

   inspection confirmations; (d) misrepresenting and/or concealing the existence, amount, legality or

                                                     ___
                                                      63
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 64 of 72




   purpose of property inspections and/or related fees; (e) misrepresenting and/or concealing whether

   and when property inspections are permitted by the terms of a borrower’s mortgage agreement; (f)

   misrepresenting and/or concealing fees charged in connection with property inspections; (g)

   artificially inflating and demanding payment for inflated fees charged in connection with those

   property inspections; (h) misrepresenting and/or concealing mark-ups included in fees charged in

   connection with property inspections; (i) issuing demands for and collecting payment for property

   inspections and their associated fees; (j) issuing and accepting confirmations that property

   inspections were completed, whether they were completed or not; (k) misrepresenting and/or

   concealing the true nature of the relationship and agreements between the members of the BOA

   Property Inspection Enterprise; and (l) ensuring that members of the BOA Property Inspection

   Enterprise, and unnamed co-conspirators, complied with and concealed the fraudulent Inspection

   Fee RICO Scheme.

          254.    Without the willing participation of each member of the BOA Property Inspection

   Enterprise, the Inspection Fee RICO Scheme and common course of conduct would not have been

   successful.

          255.    The members of the BOA Property Inspection Enterprise directed and controlled

   the ongoing organization necessary to implement the scheme at meetings and through

   communications of which Plaintiff cannot fully know at present, because such information lies in

   the Defendants’ and others’ hands.

      C. Predicate Acts: Mail and Wire Fraud

          256.    To carry out, or attempt to carry out, the scheme to defraud, the members of the

   BOA Property Inspection Enterprise, each of whom is a person associated-in-fact with the BOA

   Property Inspection Enterprise, did knowingly conduct or participate, directly or indirectly, in the

                                                   ___
                                                    64
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 65 of 72




   affairs of the BOA Property Inspection Enterprise through a pattern of racketeering activity within

   the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and employed the use of the mail and

   wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

          257.       Specifically, the members of the BOA Property Inspection Enterprise have

   committed, conspired to commit, and/or aided and abetted in the commission of, at least two

   predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within the

   past ten years.

          258.       The multiple acts of racketeering activity which the members of the BOA Property

   Inspection Enterprise committed, or aided or abetted in the commission of, were related to each

   other, posed a threat of continued racketeering activity, and therefore constitute a “pattern of

   racketeering activity.”

          259.       The racketeering activity was made possible by the BOA Property Inspection

   Enterprise’s regular use of the facilities, services, distribution channels, and employees of the BOA

   Property Inspection Enterprise.

          260.       The members of the BOA Property Inspection Enterprise participated in the scheme

   to defraud by using mail, telephone, and the Internet to transmit mailings and wires in interstate or

   foreign commerce.

          261.       The members of the BOA Property Inspection Enterprise used, directed the use of,

   and/or caused to be used, thousands of interstate mail and wire communications in service of their

   scheme through virtually uniform misrepresentations, concealments, and material omissions.

          262.       In devising and executing the illegal scheme, the members of the BOA Property

   Inspection Enterprise devised and knowingly carried out a material scheme and/or artifice to




                                                   ___
                                                    65
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 66 of 72




   defraud Plaintiff and the Class or to obtain money from Plaintiff and the Class by means of

   materially false or fraudulent pretenses, representations, promises, or omissions of material facts.

          263.    For the purpose of executing the illegal scheme, the members of the BOA Property

   Inspection Enterprise committed these racketeering acts, which number in the thousands,

   intentionally and knowingly with the specific intent to advance the illegal Inspection Fee RICO

   Scheme.

          264.    The BOA Property Inspection Enterprise’s predicate acts of racketeering (18

   U.S.C. § 1961(1)) include, but are not limited to:

              a. Mail Fraud: The members of the BOA Property Inspection Enterprise violated 18

                  U.S.C. § 1341 by sending or receiving, or by causing to be sent and/or received,

                  materials via U.S. mail or commercial interstate carriers for the purpose of limiting

                  costs and maximizing profits by conducting unfair and excessive property

                  inspections whether they are needed or not and collecting unearned and marked-up

                  fees in the process.

              b. Wire Fraud: The members of the BOA Property Inspection Enterprise violated 18

                  U.S.C. § 1343 by transmitting and/or receiving, or by causing to be transmitted

                  and/or received, materials by wire for the purpose of executing the unlawful scheme

                  to defraud and obtain money on false pretenses, misrepresentations, promises, and

                  omissions.

          265.    The members of the BOA Property Inspection Enterprise use of the mails and wires

   include, but are not limited to: (a) the transmission and receipt of property inspection orders; (b)

   the transmission and receipt of property inspection confirmations; (c) the transmission of invoices,

   bills and other demands for payment related to fees issued in connection with property inspections

                                                   ___
                                                    66
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 67 of 72




   and/or property inspection services; (d) the transmission of contracts, agreements, marketing or

   other materials indicating when a property inspection will be conducted and/or is permitted; and

   (e) the transmission of contracts, agreements, or other materials establishing the relationship

   between, BOA, Safeguard, and third party property inspection vendors and/or property inspectors.

   See Weiner, 2015 WL 4599427, at *10 (finding alleged receipt of specific monthly mortgage

   statements demanding payment for allegedly marked-up inspection fees sufficient to establish a

   RICO predicate act under Rule 9(b)).

          266.    The members of the BOA Property Inspection Enterprise also communicated by

   U.S. mail, by interstate facsimile, and by interstate electronic mail with various other affiliates,

   regional offices, divisions, dealerships, government entities, and other third-party entities in

   furtherance of the scheme.

          267.    The mail and wire transmissions described herein were made in furtherance of

   Defendants’ Inspection Fee RICO Scheme and common course of conduct designed to conduct

   unfair and excessive property inspections whether they are needed or not and collecting unearned

   and marked-up fees in the process.

          268.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

   facilities have been deliberately hidden and cannot be alleged without access to Defendants’ books

   and records. However, Plaintiff has described the types of predicate acts of mail and/or wire fraud,

   including certain specific dates that, through mail and wires, Defendants provided mortgage

   invoices, loan statements, payoff demands, or proofs of claims to Plaintiff, affirmatively

   demanding that they pay fraudulent and marked-up fees for default-related services. See supra.

   Defendants have also accepted payments and engaged in other correspondence in furtherance of

   their scheme through the mail and wire, including but not limited to accepting Plaintiff’s payments

                                                   ___
                                                    67
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 68 of 72




   for invoices that included fraudulent and improper Property Inspection and Forced Placed

   Insurance Fees described in this Complaint and reflected in the Exhibits thereto.

          269.    Defendants’ use of the mails and wires to effectuate the Inspection Fee RICO

   Scheme include at least the following uses of the mails and wires on the following dates, (on

   information and belief, BOA’s detailed transaction history entries and monthly account statements

   that bear the label “Other Advances” or “Property Inspection” reflect Property Inspection Fees,

   Plaintiff attaches a report reflecting all such entries that purport to be Property Inspection Fees

   including the dates and amounts provided by Defendant BOA. Said report is attached as Exhibit

   2.

          270.    The members of the BOA Property Inspection Enterprise have not undertaken the

   practices described herein in isolation, but as part of a common scheme and conspiracy. In

   violation of 18 U.S.C. § 1962(d), the members of the BOA Property Inspection Enterprise

   conspired to violate 18 U.S.C. § 1962(c), as described herein. Various other persons, firms, and

   corporations, including third-party entities and individuals not named as defendants in this

   Complaint, have participated as co-conspirators with the members of the BOA Property Inspection

   Enterprise in these offenses and have performed acts in furtherance of the conspiracy to increase

   or maintain revenue, increase market share, and/or minimize losses for the Defendants and their

   unnamed co-conspirators throughout the illegal scheme and common course of conduct.

          271.    The members of the BOA Property Inspection Enterprise aided and abetted others

   in the violations of the above laws.

          272.    To achieve their common goals, the members of the BOA Property Inspection

   Enterprise hid from Plaintiff, the Classes, and the public: (1) the fraudulent nature of Defendants’

   property inspection services, (2) the inflated and fraudulent nature of fees charged in connection

                                                   ___
                                                    68
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 69 of 72




   with Defendants’ property inspections and/or property inspection services; and (3) the true nature

   of the relationship between BOA, Safeguard, and their affiliated third party property inspectors

   vendors and/or property inspectors.

          273.    Defendants and each member of the conspiracy, with knowledge and intent, agreed

   to the overall objectives of the conspiracy and participated in the common course of conduct.

   Indeed, for the conspiracy to succeed, each of the members of the BOA Property Inspection

   Enterprise and their co-conspirators had to agree to conceal their fraudulent scheme.

          274.    The members of the BOA Property Inspection Enterprise knew, and intended that,

   Plaintiff and the Members of the Class would rely on the material misrepresentations and

   omissions made by them and incur increased costs as a result. Indeed, if Plaintiff and the Members

   of the Class did not pay Defendants’ inflated fees associated with the BOA Property Inspection

   Enterprise’s fraudulent property inspections, the Inspection Fee RICO Scheme could not have

   succeeded or turned a profit.

          275.    As described herein, the members of the BOA Property Inspection Enterprise

   engaged in a pattern of related and continuous predicate acts for years. The predicate acts

   constituted a variety of unlawful activities, each conducted with the common purpose of obtaining

   significant monies and revenues from Plaintiff and the Classes based on their misrepresentations

   and omissions, while conducting unfair and excessive property inspections whether they are

   needed or not, and collecting unearned and marked-up fees in the process.

          276.    The predicate acts also had the same or similar results, participants, victims, and

   methods of commission.

          277.    The predicate acts were related and not isolated events.




                                                  ___
                                                   69
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 70 of 72




          278.    The true purpose of Defendants’ property inspections, the true cost of those

   inspections, as well as the inflated and fraudulent nature of the fees charged in connection with

   those inspections and/or inspection services were necessarily revealed to each member of the BOA

   Property Inspection Enterprise. Nevertheless, the members of the BOA Property Inspection

   Enterprise continued to disseminate misrepresentations regarding the nature of Defendants’

   property inspections and the Inspection Fee RICO Scheme in the form of bills, monthly statements

   and other demands for payment.

          279.    Defendants’ fraudulent concealment was material to Plaintiff and the members of

   the Classes. Had the members of the BOA Property Inspection Enterprise disclosed the true nature

   of the fees for default-related services, Plaintiff would have been aware of the mark-up, and would

   have challenged Defendants’ unlawful fee assessments.

          280.    The pattern of racketeering activity described above is currently ongoing and open-

   ended and threatens to continue indefinitely unless this Court enjoins the racketeering activity.

      D. Plaintiff and the Class Were Damaged by Defendants’ RICO Violations

          281.    By reason of, and as a result of the conduct of the BOA Property Inspection

   Enterprise, and in particular, its pattern of racketeering activity, Plaintiff and the Class have been

   injured in their business and/or property in multiple ways, including but not limited to paying

   excessive and inflated fees charged in connection with the property inspections and/or property

   inspection services described herein, which can make it impossible for homeowners to become

   current on their loan and drive them further into default.

          282.    Defendants’ violations of 18 U.S.C. § 1962(c) and (d) have directly and

   proximately caused injuries and damages to Plaintiff and the Class who are entitled to bring this




                                                    ___
                                                     70
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 71 of 72




   action for three times their actual damages, as well as injunctive/equitable relief, costs, and

   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

                                            JURY DEMAND

          283.    Plaintiff respectfully requests a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

   WHEREFORE Plaintiffs, on behalf of themselves and the Classes, respectfully requests this Court

   to award against Defendants in favor of Plaintiff and the Class all of the following:

              a. Certifying Plaintiffs’ claims for class treatment under Federal Rules of Civil

                  Procedure 23, appointing Plaintiff as Class Representative, and appointing

                  Plaintiff’s attorneys as counsel for the Classes;

              b. For an order awarding compensatory damages on behalf of Plaintiff and the

                  Classes in an amount to be proven at trial;

              c. For judgment for Plaintiff and the Classes on their claims in an amount to be

                  proven at trial, for compensatory damages caused by Defendants’ unfair or

                  deceptive practices, for treble damages, and for exemplary damages to each Class

                  member for each violation;

              d. For an order enjoining BOA and Safeguard from continuing their unfair,

                  unlawful, and/or deceptive practices, and any other injunctive relief as may

                  appear necessary and appropriate;

              e. For judgment for Plaintiff and the Classes on their federal and state law claims, in

                  an amount to be proven at trial;




                                                     ___
                                                      71
Case 9:21-cv-80828-WPD Document 1 Entered on FLSD Docket 05/07/2021 Page 72 of 72




             f. For restitution of all improperly collected charges and interest, and the imposition

                of an equitable constructive trust over all such amounts for the benefit of Plaintiff

                and members of the Classes;

             g. For an accounting of all credits, disbursements and charges and other benefits

                associated with Plaintiff’s and Class Members’ real estate transactions;

             h. For pre-judgment and post-judgment interest as provided for by law or allowed in

                equity;

             i. For an order awarding Plaintiff and the Classes their attorneys’ fees and costs; and

             j. Any other relief for Plaintiff and the Class the Court deems just and proper.


   Dated: May 7, 2021.

                                        By: Scott D. Hirsch
                                        Scott David Hirsch
                                        SCOTT HIRSCH LAW GROUP
                                        Fla. Bar No. 50833
                                        6810 N. State Road 7
                                        Coconut Creek, FL 33073
                                        Tel: (561) 569-7062
                                        Email: scott@scotthirschlawgroup.com
                                        GUSTAFSON GLUEK PLLC
                                        Daniel E. Gustafson (#202241) * Pro Hac Forthcoming
                                        Daniel C. Hedlund (#258337) * Pro Hac Forthcoming
                                        David A. Goodwin (#386715) * Pro Hac Forthcoming
                                        Canadian Pacific Plaza
                                        120 South 6th Street, Suite 2600
                                        Minneapolis, MN 55402
                                        Tel: (612) 333-8844
                                        Fax: (612) 339-6622
                                        E-mail: dgustafson@gustafsongluek.com
                                                dhedlund@gustafsongluek.com
                                                dgoodwin@gustafsongluek.com


                                       Attorneys for Plaintiff

                                                 ___
                                                  72
